


 
Exhibit 10.1
 
EXECUTION VERSION
 
2010 U-HAUL S FLEET, LLC,
 
2010 TM-1, LLC,
 
2010 DC-1, LLC,
 
and
 
2010 TT-1, LLC,
 
as Co-Issuers
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 
 
_______________________________

 
2010-1 BOX TRUCK BASE INDENTURE
 
Dated as of October 1, 2010
 
_______________________________
 
Box Truck Asset Backed Notes
(Issuable in Series)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
   
Page
   
ARTICLE 1. DEFINITIONS, INCORPORATION BY REFERENCE AND CONSTRUCTION
1
   
Section 1.1. Definitions
1
Section 1.2. Cross-References
1
Section 1.3. Rules of Construction
1
Section 1.4. Other Definitional Provisions
2
   
ARTICLE 2. THE NOTES
2
   
Section 2.1. Joint and Several Obligations
2
Section 2.2. Designation and Terms of Notes
2
Section 2.3. Notes Issuable in Series
3
Section 2.4. Series Supplement For Each Series
4
Section 2.5. Execution and Authentication
5
Section 2.6. Registration of Transfer and Exchange of Notes
6
Section 2.7. Appointment of Paying Agent
7
Section 2.8. Noteholder List
9
Section 2.9. Persons Deemed Owners
9
Section 2.10. Replacement Notes
9
Section 2.11. Treasury Notes
10
Section 2.12. Temporary Notes
10
Section 2.13. Cancellation
11
Section 2.14. Principal and Interest
11
Section 2.15. Book-Entry Notes
12
Section 2.16. Definitive Notes
13
Section 2.17. Tax Treatment
13
   
ARTICLE 3. SECURITY
14
   
Section 3.1. Grant of Security Interest
14
Section 3.2. Certain Rights and Obligations of the Issuers Unaffected
17
Section 3.3. Performance of Collateral Agreements
17
Section 3.4. Release of Collateral
18
Section 3.5. Stamp, Other Similar Taxes and Filing Fees
18
   
ARTICLE 4. REPORTS
19
   
Section 4.1. Agreement of the Issuers to Provide Reports and Instructions
19
Section 4.2. Administrator
19
Section 4.3. Reports to Noteholders
19
Section 4.4. Annual Noteholders’ Tax Statement
19
Section 4.5. Rule 144A Information
20
   
ARTICLE 5. ALLOCATION AND APPLICATION OF COLLECTIONS
21
   
Section 5.1. Issuer Accounts
21
Section 5.2. Collections and Allocations
22

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 
 
Section 5.3. Determination of Monthly Interest
Page
 
22
Section 5.4. Determination of Monthly Principal
22
Section 5.5. Misdirected Collections
22
   
ARTICLE 6. DISTRIBUTIONS
23
   
Section 6.1. Distributions in General
23
   
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
23
   
Section 7.1. Existence and Power
23
Section 7.2. Limited Liability Company and Governmental Authorization
24
Section 7.3. Binding Effect
24
Section 7.4. Financial Information; Financial Condition
24
Section 7.5. Litigation
24
Section 7.6. No ERISA Plan
24
Section 7.7. Tax Filings and Expenses
24
Section 7.8. Disclosure
25
Section 7.9. Investment Company Act; Securities Act
25
Section 7.10. Regulations T, U and X
25
Section 7.11. No Consent
25
Section 7.12. Solvency
25
Section 7.13. Ownership of Membership Interests
25
Section 7.14. Security Interests
26
Section 7.15. Binding Effect of Collateral Agreements
27
Section 7.16. Non-Existence of Other Agreements
27
Section 7.17. Compliance with Contractual Obligations and Laws
27
Section 7.18. Eligible Box Trucks
27
Section 7.19. SPV Fleet Owner Agreement
27
Section 7.20. No Employees
27
Section 7.21. Environmental Matters
27
Section 7.22. Other Representations
28
   
ARTICLE 8. COVENANTS
28
   
Section 8.1. Payment of Notes
28
Section 8.2. Maintenance of Office or Agency
28
Section 8.3. Payment of Obligations
29
Section 8.4. Maintenance of Existence
29
Section 8.5. Compliance with Requirements of Law and Contractual Obligations
29
Section 8.6. Inspection of Property, Books and Records
29
Section 8.7. Compliance with Collateral Agreements
29
Section 8.8. Notice of Defaults
30
Section 8.9. Notice of Material Proceedings
30
Section 8.10. Further Requests
30
Section 8.11. Further Assurances
31
Section 8.12. Liens
32
Section 8.13. Other Indebtedness
32
Section 8.14. Mergers
32
Section 8.15. Sales of Collateral
32

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
 
Section 8.16. Acquisition of Assets
Page
 
32
Section 8.17. Distributions
33
Section 8.18. Name; Principal Office
33
Section 8.19. Organizational Documents
33
Section 8.20. Investments
33
Section 8.21. No Other Agreements
33
Section 8.22. Other Business
33
Section 8.23. Maintenance of Separate Existence
34
Section 8.24. Use of Proceeds of Notes
36
Section 8.25. No ERISA Plan
36
Section 8.26. No Employees
36
Section 8.27. Environmental
37
Section 8.28. SPV Fleet Owner Agreement
37
Section 8.29. Maintenance of the Box Trucks
37
Section 8.30. Entrance into a Permitted Note Issuance Indenture
37
Section 8.31. Box Truck SPV Permitted Note Limited Guarantees
37
   
ARTICLE 9. EVENTS OF DEFAULT
38
   
Section 9.1. Events of Default
38
Section 9.2. Acceleration of Maturity; Rescission and Annulment
39
Section 9.3. Collection of Indebtedness and Suits for Enforcement by the Trustee
40
Section 9.4. Remedies; Priorities
42
Section 9.5. Optional Preservation of the Collateral
43
Section 9.6. Limitation on Suits
43
Section 9.7. Unconditional Rights of Noteholders to Receive Principal and
Interest
44
Section 9.8. Restoration of Rights and Remedies
44
Section 9.9. Rights and Remedies Cumulative
45
Section 9.10. Delay or Omission Not a Waiver
45
Section 9.11. Control by the Required Noteholders
45
Section 9.12. Waiver of Past Defaults
45
Section 9.13. Undertaking for Costs
46
Section 9.14. Waiver of Certain Rights
46
Section 9.15. Sale of Collateral
47
Section 9.16. Action on Notes
47
   
ARTICLE 10. RAPID AMORTIZATION EVENTS
47
   
Section 10.1. Rapid Amortization Events
47
   
ARTICLE 11. THE TRUSTEE
48
   
Section 11.1. Duties of the Trustee
48
Section 11.2. Rights of the Trustee
49
Section 11.3. Individual Rights of the Trustee
50
Section 11.4. Notice of Events of Default, Rapid Amortization Events, Defaults
and Potential Rapid Amortization Events
50
Section 11.5. Compensation and Expenses
51
Section 11.6. Eligibility Disqualification
51
Section 11.7. Replacement of the Trustee
51

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
 
Section 11.8. Successor Trustee by Merger, etc.
Page
 
52
Section 11.9. Appointment of Co-Trustee or Separate Trustee
52
Section 11.10. Representations and Warranties of the Trustee
54
Section 11.11. Issuer Indemnification of the Trustee
54
   
ARTICLE 12. DISCHARGE OF INDENTURE
54
   
Section 12.1. Termination of the Issuers’ Obligations
55
Section 12.2. Application of Trust Money
55
Section 12.3. Repayment to the Issuers
56
Section 12.4. Reinstatement
56
   
ARTICLE 13. AMENDMENTS
56
   
Section 13.1. Without Consent of the Noteholders
56
Section 13.2. With Consent of the Noteholders
57
Section 13.3. Supplements
58
Section 13.4. Revocation and Effect of Consents
58
Section 13.5. Notation on or Exchange of Notes
58
Section 13.6. The Trustee to Sign Amendments, etc.
58
   
ARTICLE 14. MISCELLANEOUS
58
   
Section 14.1. Notices
58
Section 14.2. Communication by Noteholders With Other Noteholders
60
Section 14.3. Certificate and Opinion as to Conditions Precedent
60
Section 14.4. Statements Required in Certificate
61
Section 14.5. Rules by the Trustee
61
Section 14.6. Duplicate Originals
61
Section 14.7. Benefits of Indenture
61
Section 14.8. Payment on Business Day
61
Section 14.9. Governing Law
61
Section 14.10. No Adverse Interpretation of Other Agreements
61
Section 14.11. Successors
62
Section 14.12. Severability
62
Section 14.13. Counterpart Originals
62
Section 14.14. Table of Contents, Headings, etc.
62
Section 14.15. Termination; Collateral
62
Section 14.16. Release of an Issuer
62
Section 14.17. No Bankruptcy Petition
62
Section 14.18. No Recourse.
63
Section 14.19. Subordination.
63
Section 14.20. Waiver of Trial by Jury
64
Section 14.21. Submission to Jurisdiction
64
Section 14.22. Know Your Customer
64


 
-iv-

--------------------------------------------------------------------------------

 
 


SCHEDULES AND EXHIBITS
 
SCHEDULE 1                                DEFINITIONS LIST
 
EXHIBIT A                                   FORM OF MONTHLY REPORT
 
EXHIBIT B                                   FORM OF BOX TRUCK SPV
       PERMITTED NOTE LIMITED GUARANTEE
 


 


 
-v-

--------------------------------------------------------------------------------

 


2010-1 BOX TRUCK BASE INDENTURE, dated as of October 1, 2010, among 2010 U-HAUL
S FLEET, LLC, a special purpose limited liability company established under the
laws of Nevada, 2010 TM-1, LLC, a special purpose limited liability company
established under the laws of Nevada, 2010 DC-1, LLC, a special purpose limited
liability company established under the laws of Nevada, and 2010 TT-1, LLC, a
special purpose limited liability company established under the laws of Nevada,
as co-issuers (each an “Issuer” and collectively, the “Issuers”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee (in such
capacity, the “Trustee”).
 
W I T N E S S E T H:
 
WHEREAS, each Issuer has duly authorized the execution and delivery by it of
this 2010-1 Base Indenture to provide for the issuance from time to time of one
or more series of the Issuers’ Box Truck Asset Backed Notes (the “Notes”),
issuable as provided in this 2010-1 Base Indenture; and
 
WHEREAS, all things necessary to make this 2010-1 Base Indenture a legal, valid
and binding agreement of the Issuers, enforceable in accordance with its terms,
have been done, and each Issuer proposes to do all the things necessary to make
the Notes, when executed by such Issuer and authenticated and delivered by the
Trustee hereunder and duly issued by such Issuer, the legal, valid and binding
obligations of such Issuer as hereinafter provided;
 
NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Notes by the Noteholders, it is mutually covenanted and agreed, for the benefit
of the Trustee, on behalf of the Secured Parties, as follows:
 
ARTICLE 1.
 


 
DEFINITIONS, INCORPORATION BY REFERENCE AND CONSTRUCTION
 
Section 1.1. Definitions.  Certain capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached hereto as Schedule I (the “Definitions List”),
as such Definitions List may be amended or modified from time to time in
accordance with the provisions hereof.
 
Section 1.2. Cross-References.  Unless otherwise specified, references in this
2010-1 Base Indenture and in each other Related Document to any Article or
Section are references to such Article or Section of this 2010-1 Base Indenture
or such other Related Document, as the case may be and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.
 
Section 1.3. Rules of Construction.  In the Indenture, unless the context
otherwise requires:
 
(i)           the singular includes the plural and vice versa;
 
 
 

--------------------------------------------------------------------------------

 
(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Indenture, and reference to any Person in a particular capacity only refers
to such Person in such capacity;
 
(iii)           reference to any gender includes the other gender;
 
(iv)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
 
(v)           “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;
 
(vi)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and
 
(vii)           “or” is not exclusive.
 
Section 1.4. Other Definitional Provisions.  (i) All terms defined in the
Indenture shall have such defined meanings when used in any certificate or
document made or delivered pursuant hereto unless otherwise defined therein.
 
(ii) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in the Indenture shall refer to the Indenture as a whole and not to
any particular provision of the Indenture; and Section, subsection, Schedule and
Exhibit references contained in the Indenture are references to Sections,
subsections, Schedules and Exhibits in or to the Indenture unless otherwise
specified.
 
ARTICLE 2.
 


 
THE NOTES
 
Section 2.1. Joint and Several Obligations.  Each Issuer hereby agrees and
acknowledges that it will be liable, jointly and severally, for the Issuer
Obligations, including the Notes and all amounts payable with respect thereto.
 
Section 2.2. Designation and Terms of Notes.  Each Series of Notes shall be
substantially in the form specified in the applicable Series Supplement, with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted hereby or by the applicable Series Supplement and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined to be
appropriate by the Authorized Officers executing such Notes, as evidenced by
their execution of the Notes and shall bear, upon its face, the designation for
such Series to which it belongs so selected by the Issuers.  All Notes of all
Series shall, except as specified in the applicable Series Supplement, be
equally and ratably entitled as provided herein to the benefits hereof without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this 2010-1 Base Indenture and the applicable Series Supplement.  The aggregate
principal amount of Notes which may be authenticated and delivered under the
Indenture is unlimited.  The Notes of each
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Series shall be issued in the minimum denominations, if any, set forth in the
applicable Series Supplement.
 
Section 2.3. Notes Issuable in Series.  (a) The Notes may be issued in one or
more Series; provided, however, that there shall be no more than one Series of
Notes Outstanding at any time.
 
(b) Each Series of Notes shall be created by a Series Supplement.  Subject to
Section 2.3(a), Notes of a new Series may from time to time be executed by the
Issuers and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered by the Trustee upon the receipt by the
Trustee of a Company Request at least two (2) Business Days (or such shorter
period as is acceptable to the Trustee) in advance of the related Closing Date
and upon delivery by the Issuers to the Trustee, and receipt by the Trustee, of
the following:
 
(i) a Company Order authorizing and directing the authentication and delivery of
the Notes of such new Series by the Trustee and specifying the designation of
such new Series, the Initial Aggregate Note Balance of such new Series to be
authenticated and the Note Rate (or the method for allocating interest payments
or other cash flows to such Series) with respect to such new Series;
 
(ii) a Series Supplement satisfying the criteria set forth in Section 2.4 in
form satisfactory to the Trustee executed by each Issuer and the Trustee and
specifying the Principal Terms of such new Series;
 
(iii) written confirmation that the Permitted Note Issuance Rating Agency
Condition shall have been satisfied with respect to such issuance;
 
(iv) an Officer’s Certificate of each Issuer dated as of the applicable Closing
Date to the effect that (x) no Event of Default, Rapid Amortization Event,
Aggregate Asset Amount Deficiency, Enforcement Event, Termination Event,
Default, Potential Rapid Amortization Event, Potential Enforcement Event, or
Potential Termination Event is continuing or will occur as a result of the
issuance of the new Series of Notes, (y) after giving effect to the application
of the net proceeds of such new Series, the only Series of Notes Outstanding
will be the new Series of Notes and (z) all conditions precedent provided in
this 2010-1 Base Indenture and the applicable Series Supplement with respect to
the authentication and delivery of the new Series of Notes have been complied
with;
 
(v) unless otherwise specified in the related Series Supplement, an Opinion of
Counsel, subject to the assumptions and qualifications stated therein, and in a
form reasonably acceptable to the Trustee, dated the applicable Closing Date,
substantially to the effect that:
 
(A) all instruments furnished to the Trustee conform to the requirements of this
2010-1 Base Indenture and the applicable Series Supplement and constitute all
the documents required to be delivered hereunder and thereunder for the Trustee
to authenticate and deliver the new Series of Notes, and all conditions
precedent provided for in this 2010-1 Base Indenture and the
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
                   applicable Series Supplement with respect to the
authentication and delivery of the new Series of Notes have been complied with;
 
(B) the applicable Series Supplement has been duly authorized, executed and
delivered by each Issuer;
 
(C) the new Series of Notes has been duly authorized and executed and, when
authenticated and delivered in accordance with the provisions of this 2010-1
Base Indenture and the applicable Series Supplement, will constitute valid,
binding and enforceable obligations of each Issuer entitled to the benefits of
this 2010-1 Base Indenture and the applicable Series Supplement, subject, in the
case of enforcement, to bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and to general
principles of equity;
 
(D) the applicable Series Supplement is a legal, valid and binding agreement of
each Issuer, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity; and
 
(E) such other matters as the Trustee may reasonably require;
 
(vi) a Permitted Note Issuance SPV Limited Guarantee executed by each Permitted
Note Issuance SPV which is a party to a Permitted Note Issuance Indenture as of
the applicable Closing Date;
 
(vii) evidence that each of the parties to the Related Documents and each party
to any Hedge Agreement (other than any interest rate cap agreement) outstanding
as of the date thereof has covenanted and agreed that, prior to the date which
is one year and one day after the payment in full of all Issuer Obligations, it
will not institute against, or join with any other Person in instituting,
against USF, any Box Truck SPV, any Permitted Note Issuance SPV or the Nominee
Titleholder any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law; and
 
(viii) such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.
 
Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Notes upon execution thereof by each
Issuer.
 
Section 2.4. Series Supplement For Each Series.  In conjunction with the
issuance of a new Series, the parties hereto shall execute a Series Supplement,
which shall specify the relevant terms with respect to such new Series of Notes,
which shall include, as applicable: (i) its name or designation, (ii) the
Initial Aggregate Note Balance or the method for determining the Aggregate Note
Balance of the Notes if such Series will have a variable principal amount, (iii)
the Note Rate (or the method for allocating interest payments or other cash
flows to such Series)  with respect to such Series, (iv) the interest payment
date or dates (if other than a Payment Date)
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
and the date or dates from which interest shall accrue, (v) the method of
allocating Collections with respect to such Series and the method by which the
principal amount of Notes of such Series shall amortize or accrete, (vi) the
names of any Series Accounts to be used by such Series and the terms governing
the operation of any such accounts, (vii) the name of the Clearing Agency, if
any, or Foreign Clearing Agency, if any, (viii) the terms on which the Notes of
such Series may be redeemed, repurchased or remarketed to other investors, (ix)
whether the Notes of such Series will be issued in multiple Classes and, if so,
the rights and priorities of each such Class, and (x) any other relevant terms
of such Series of Notes that do not conflict with the provisions of this 2010-1
Base Indenture (all such terms, the “Principal Terms” of such Series).
 
Section 2.5. Execution and Authentication.  (a) An Authorized Officer of each
Issuer shall sign the Notes by manual, facsimile or electronically scanned
signature.  If an Authorized Officer whose signature is on a Note no longer
holds that office at the time the Note is authenticated, the Note shall
nevertheless be valid.
 
(b) At any time and from time to time after the execution and delivery of this
2010-1 Base Indenture, the Issuers may deliver Notes of any particular Series
executed by each Issuer to the Trustee for authentication, together with one or
more Company Orders for the authentication and delivery of such Notes, and the
Trustee, in accordance with such Company Order and this 2010-1 Base Indenture,
shall authenticate and deliver such Notes.
 
(c) No Note shall be entitled to any benefit under the Indenture or be valid for
any purpose unless there appears on such Note a certificate of authentication
substantially in the form provided for herein, duly executed by the Trustee by
the manual signature of a Trust Officer.  Such signatures on such certificate
shall be conclusive evidence, and the only evidence, that the Note has been duly
authenticated under the Indenture.  The Trustee may appoint an authenticating
agent acceptable to the Issuers to authenticate Notes.  Unless limited by the
term of such appointment, an authenticating agent may authenticate Notes
whenever the Trustee may do so.  Each reference in this 2010-1 Base Indenture to
authentication by the Trustee includes authentication by such agent.  The
Trustee’s certificate of authentication shall be in substantially the following
form:
 
This is one of the Notes of a series issued under the within-mentioned
Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
 

 
 
By:                                                                                                                               
 
Authorized Signatory
 
(d) Each Note shall be dated and issued as of the date of its authentication by
the Trustee.
 
(e) Notwithstanding the foregoing, if any Note shall have been authenticated and
delivered hereunder but never issued and sold by the Issuers, and the Issuers
shall deliver such Note to the Trustee for cancellation as provided in Section
2.13 together with a written statement stating that such Note has never been
issued and sold by the Issuers, for all purposes of
 
 
-5-

--------------------------------------------------------------------------------

 
 
the Indenture such Note shall be deemed never to have been authenticated and
delivered hereunder and shall not be entitled to the benefits of the Indenture.
 
Section 2.6. Registration of Transfer and Exchange of Notes.  (a) The Issuers
shall cause to be kept at the office or agency to be maintained by a transfer
agent and registrar (the “Registrar”), a register (the “Note Register”) in
which, subject to such reasonable regulations as it may prescribe, the Registrar
shall provide for the registration of the Notes of each Series (unless otherwise
provided in the applicable Series Supplement) and of transfers and exchanges of
the Notes as herein provided.  U.S. Bank National Association is hereby
initially appointed Registrar for the purposes of registering the Notes and
transfers and exchanges of the Notes as herein provided.  The Issuers may
appoint one or more co-registrars.  Any reference in the Indenture to the
Registrar shall include any co-registrar unless the context otherwise
requires.  U.S. Bank National Association shall be permitted to resign as
Registrar upon 30 days’ written notice to the Issuers and the Trustee; provided,
however, that such resignation shall not be effective and U.S. Bank National
Association shall continue to perform its duties as Registrar until the Issuers
have appointed a successor Registrar.
 
If a Person other than the Trustee is appointed by the Issuers as the Registrar,
the Issuers will give the Trustee prompt written notice of the appointment of
such Registrar and of the location, and any change in the location, of the
Registrar, and the Trustee shall have the right to inspect the Note Register at
all reasonable times and to obtain copies thereof.
 
An institution succeeding to the corporate agency business of the Registrar
shall continue to be the Registrar without the execution or filing of any paper
or any further act on the part of any Issuer or such Registrar.
 
The Registrar shall maintain in The City of New York (and, if so specified in
the applicable Series Supplement for any Series of Notes, any other city
designated in such Series Supplement) an office or offices or agency or agencies
where Notes may be surrendered for registration of transfer or exchange.  The
Registrar initially designates its corporate trust office located at 100 Wall
Street, Suite 1600, New York, New York 10005, as its office for such
purposes.  The Registrar shall give prompt written notice to the Trustee, the
Issuers and the Noteholders of any change in the location of such office or
agency.
 
Upon surrender for registration of transfer of any Note at the office or agency
of the Registrar, if the requirements of Section 2.6(b) and Section 8-401(a) of
the New York UCC are met, each Issuer shall execute and, after the Issuers have
executed, the Trustee shall authenticate and (if the Registrar is different than
the Trustee, then the Registrar shall) deliver to the Noteholder, in the name of
the designated transferee or transferees, one or more new Notes, in any
authorized denominations, of the same Class and a like aggregate principal
amount.
 
At the option of any Noteholder, Notes may be exchanged for other Notes of the
same Series in authorized denominations of like aggregate principal amount, upon
surrender of the Notes to be exchanged at any office or agency of the Registrar
maintained for such purpose.
 
Whenever any Notes of any Series are so surrendered for exchange, if the
requirements of Section 8-401(a) of the New York UCC are met, each Issuer shall
execute and,
 
 
-6-

--------------------------------------------------------------------------------

 
 
after the Issuers have executed, the Trustee shall authenticate and (if the
Registrar is different than the Trustee, then the Registrar shall) deliver to
the Noteholder, the Notes which the Noteholder making the exchange is entitled
to receive.
 
All Notes issued upon any registration of transfer or exchange of the Notes
shall be the valid obligations of the Issuers, evidencing the same debt, and
entitled to the same benefits under the Indenture, as the Notes surrendered upon
such registration of transfer or exchange.
 
Every Note presented or surrendered for registration of transfer or exchange
shall be (i) duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee duly executed by, the Holder
thereof or such Holder’s attorney duly authorized in writing, with a medallion
signature guarantee, and (ii) accompanied by such other documents as the Trustee
may require.
 
The preceding provisions of this Section 2.6 notwithstanding, the Trustee or the
Registrar, as the case may be, shall not be required to register the transfer of
or exchange any Note of any Series for a period of 15 days preceding the due
date for any payment in full of the Notes of such Series.
 
Unless otherwise provided in the applicable Series Supplement, no service charge
shall be made for any registration of transfer or exchange of Notes, but the
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of Notes.
 
All Notes surrendered for registration of transfer and exchange shall be
canceled by the Registrar and disposed of in a manner satisfactory to the
Trustee.  The Trustee shall cancel and destroy any Global Notes upon its
exchange in full for Definitive Notes and shall deliver a certificate of
destruction to the Issuers.  Such certificate shall also state that a
certificate or certificates of each Foreign Clearing Agency was received with
respect to each portion of such Global Note exchanged for Definitive Notes in
accordance with the applicable Series Supplement.
 
The Issuers shall execute and deliver to the Trustee or the Registrar, as
applicable, Notes in such amounts and at such times as are necessary to enable
each of the Trustee and the Registrar to fulfill its responsibilities under the
Indenture and the Notes.
 
(b) Unless otherwise provided in the applicable Series Supplement, registration
of transfer of Notes containing a legend relating to the restrictions on
transfer of such Notes (which legend shall be set forth in the Series Supplement
relating to such Notes) shall be effected only if the conditions set forth in
such applicable Series Supplement are satisfied.
 
Section 2.7. Appointment of Paying Agent.  (a) The Trustee may appoint a Paying
Agent with respect to the Notes.  The Trustee hereby appoints U.S. Bank National
Association as the initial Paying Agent.  The Paying Agent shall have the
revocable power to withdraw funds and make distributions to Noteholders from the
appropriate account or accounts maintained for the benefit of Noteholders as
specified in this 2010-1 Base Indenture or the applicable Series
Supplement.  The Trustee may revoke such power and remove the Paying Agent, if
the Trustee determines in its sole discretion that the Paying Agent shall have
failed to
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
perform its obligations under the Indenture in any material respect or for other
good cause.  The Paying Agent shall be permitted to resign as Paying Agent upon
30 days’ written notice to the Trustee.  In the event that any Paying Agent
shall no longer be the Paying Agent, the Trustee shall appoint a successor to
act as Paying Agent (which shall be a Qualified Institution or a Qualified Trust
Institution and may be the Trustee) with the consent of each Issuer.  Any
reference in the Indenture to the Paying Agent shall include any co-paying agent
unless the context requires otherwise.
 
(b) The Trustee shall cause each Paying Agent (other than itself) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee (and to the extent that the Trustee is acting as Paying Agent, the
Trustee hereby so agrees in respect of clauses (i) and (v) below) that such
Paying Agent will:
 
(i) hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;
 
(ii) give the Trustee notice of any default by the Issuers of which it has
actual knowledge in the making of any payment required to be made with respect
to the Notes;
 
(iii) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;
 
(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of the Notes if at any time it ceases
to meet the standards required to be met by a Trustee hereunder at the time of
its appointment; and
 
(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.
 
An institution succeeding to the corporate agency business of the Paying Agent
shall continue to be the Paying Agent without the execution or filing of any
paper or any further act on the part of the Trustee or such Paying Agent.
 
(c) Subject to all applicable laws with respect to escheat of funds, any money
held by the Trustee or any Paying Agent or a Clearing Agency or a Foreign
Clearing Agency in trust for the payment of any amount due with respect to any
Note and remaining unclaimed for two (2) years after such amount has become due
and payable shall be discharged from such trust and be paid to the order of the
Issuers on Company Request.  The Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuers for payment thereof (but
only to the extent of the amounts so paid to any Issuer), and all liability of
the Trustee, such Paying Agent, such Clearing Agency or such Foreign Clearing
Agency with respect to such trust money shall thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Issuers cause to be published
once, in a newspaper published in the English language, customarily published on
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
each Business Day and of general circulation in New York City, and in a
newspaper customarily published on each Business Day and of general circulation
in London, notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than thirty (30) days from the date
of such publication, any unclaimed balance of such money then remaining will be
repaid to the Issuers.  The Trustee may also adopt and employ, at the expense of
the Issuers, any other reasonable means of notification of such repayment.
 
Section 2.8. Noteholder List.  The Trustee will furnish or cause to be furnished
by the Registrar to any Issuer or the Paying Agent, within five (5) Business
Days after receipt by the Trustee of a request therefor from such Issuer or the
Paying Agent, respectively, in writing, a list in such form as such Issuer or
the Paying Agent may reasonably require, of the names and addresses of the
Noteholders as of the most recent Record Date for payments, notices or other
correspondence to such Noteholders.  Unless otherwise provided in the applicable
Series Supplement, Holders of Notes of any Series having an aggregate principal
amount aggregating not less than 10% of the Aggregate Note Balance of such
Series (the “Applicants”) may apply in writing to the Trustee, and if such
application states that the Applicants desire to communicate with other
Noteholders with respect to their rights under the Indenture or under the Notes
and is accompanied by a copy of the communication which such Applicants propose
to transmit, then the Trustee, after having been adequately indemnified by such
Applicants for its costs and expenses, shall afford or shall cause the Registrar
to afford such Applicants access during normal business hours to the most recent
list of Noteholders held by the Trustee and shall give the Issuers notice that
such request has been made, within five (5) Business Days after the receipt of
such application.  Such list shall be as of a date no more than forty-five (45)
days prior to the date of receipt of such Applicants’ request.  Every
Noteholder, by receiving and holding a Note, agrees with the Trustee that
neither the Trustee nor the Registrar shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the
Noteholders hereunder, regardless of the source from which such information was
obtained.
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the
Noteholders.  If the Trustee is not the Registrar, the Issuers shall furnish, or
cause to be furnished, to the Trustee at least seven (7) Business Days before
each Payment Date (or such shorter period as is acceptable to the Trustee) and
at such other time as the Trustee may request in writing, a list in such form
and as of such date as the Trustee may reasonably require of the names and
addresses of the Noteholders, which for Book-Entry Notes shall mean the Clearing
Agency or Foreign Clearing Agency, as applicable.
 
Section 2.9. Persons Deemed Owners.  Prior to due presentation of a Note for
registration of transfer, the Trustee, the Paying Agent and the Registrar may
treat the Person in whose name any Note is registered as the owner of such Note
for the purpose of receiving payments pursuant to the Indenture and for all
other purposes whatsoever, and none of the Trustee, the Paying Agent or the
Registrar shall be affected by any notice to the contrary.
 
Section 2.10. Replacement Notes.  (a) If (i) any mutilated Note is surrendered
to the Trustee, or the Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Note, and (ii) there is delivered to the
Trustee such security or indemnity as may be required by the Trustee to hold the
Issuers and the Trustee harmless then, in the absence of notice to the
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
Issuers, the Registrar or the Trustee that such Note has been acquired by a
protected purchaser (within the meaning of Section 8-303 of the New York UCC),
and provided that the requirements of Section 8-405 of the New York UCC (which
generally permit the Issuers to impose reasonable requirements) are met, each
Issuer shall execute and upon its request the Trustee shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a replacement Note of like tenor and aggregate principal amount;
provided, however, that if any such destroyed, lost or stolen Note, but not a
mutilated Note, shall have become or within seven (7) days shall be due and
payable or shall have been called for redemption, instead of issuing a
replacement Note, the Issuers may pay such destroyed, lost or stolen Note when
so due or payable without surrender thereof.  If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser (within the meaning of
Section 8-303 of the New York UCC) of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuers
and the Trustee shall be entitled to recover such replacement Note (or such
payment) from the Person to whom it was delivered or any Person taking such
replacement Note from such Person to whom such replacement Note was delivered or
any assignee of such Person, except a protected purchaser, and the Issuers and
the Trustee shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuers or the Trustee in connection therewith.
 
(b) Upon the issuance of any replacement Note under this Section 2.10, the
Issuers may require the payment by the Holder of such Note of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses (including the fees and expenses of
the Trustee) connected therewith.
 
(c) Every replacement Note issued pursuant to this Section 2.10 in replacement
of any mutilated, destroyed, lost or stolen Note shall be entitled to all the
benefits of the Indenture equally and proportionately with any and all other
Notes duly issued hereunder.
 
(d) The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.11. Treasury Notes.  In determining whether the Noteholders of the
required Aggregate Note Balance have concurred in any direction, waiver or
consent, Notes owned either beneficially or of record by any Issuer or any
Affiliate of any Issuer shall be considered as though they are not Outstanding,
except that for the purpose of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes of
which the Trustee has actual knowledge or has received written notice of such
ownership shall be so disregarded.  Absent actual knowledge by, or written
notice to, the Trustee of such ownership, the Trustee shall not be deemed to
have knowledge of the identity of the individual beneficial owners of the
Notes.  The Issuers will notify the Trustee of any Notes owned or pledged to the
Issuers or any of their Affiliates promptly upon the acquisition thereof or the
creation of such pledge.
 
Section 2.12. Temporary Notes.  (a) Pending the preparation of Definitive Notes
issued under Section 2.16, the Issuers may prepare and the Trustee, upon receipt
of a Company
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
Order, shall authenticate and deliver temporary Notes of such Series.  Temporary
Notes shall be substantially in the form of Definitive Notes of like Series but
may have variations that are not inconsistent with the terms of the Indenture as
the officers executing such Notes may determine, as evidenced by their execution
of such Notes.
 
(b) If temporary Notes are issued pursuant to Section 2.12(a) above, the Issuers
will cause Definitive Notes to be prepared without unreasonable delay.  After
the preparation of Definitive Notes, the temporary Notes shall be exchangeable
for Definitive Notes upon surrender of the temporary Notes at the office or
agency of the Issuers to be maintained as provided in Section 8.2, without
charge to the Noteholder.  Upon surrender for cancellation of any one or more
temporary Notes, each Issuer shall execute and the Trustee shall authenticate
and deliver in exchange therefor a like principal amount of Definitive Notes of
authorized denominations.  Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under the Indenture as Definitive
Notes.
 
Section 2.13. Cancellation.  Each Issuer may at any time deliver to the Trustee
for cancellation any Notes previously authenticated and delivered hereunder
which such Issuer may have acquired in any manner whatsoever, and all Notes so
delivered shall be promptly cancelled by the Trustee.  The Registrar and the
Paying Agent shall forward to the Trustee any Notes surrendered to them for
registration of transfer, exchange or payment.  The Trustee shall cancel all
Notes surrendered for registration of transfer, exchange, payment, replacement
or cancellation.  The Issuers may not issue new Notes to replace Notes that they
have redeemed or paid or that have been delivered to the Trustee for
cancellation.  All cancelled Notes held by the Trustee shall be disposed of in
accordance with the Trustee’s standard disposition procedures unless by a
written order, signed by two Authorized Officers and received by the Trustee in
a timely fashion, the Issuers shall direct that cancelled Notes be returned to
them.
 
Section 2.14. Principal and Interest.  (a) The principal of each Series of Notes
shall be payable at the times and in the amount set forth in the applicable
Series Supplement and in accordance with Section 6.1.
 
(b) Each Series of Notes shall accrue interest as provided in the applicable
Series Supplement and such interest shall be payable on each Payment Date for
such Series in accordance with Section 6.1 and the applicable Series Supplement.
 
(c) Except as provided in the following sentence, the Person in whose name any
Note is registered at the close of business on any Record Date with respect to a
Payment Date for such Note shall be entitled to receive the principal and
interest payable on such Payment Date notwithstanding the cancellation of such
Note upon any registration of transfer, exchange or substitution of such Note
subsequent to such Record Date.  Any interest payable at maturity shall be paid
to the Person to whom the principal of such Note is payable.
 
(d) If the Issuers default in the payment of interest on the Notes of any
Series, such interest, to the extent paid on any date that is more than five (5)
Business Days after the applicable due date, shall, at the option of the
Issuers, cease to be payable to the Persons who were Noteholders of such Series
at the applicable Record Date and the Issuers shall pay the defaulted interest
in any lawful manner, plus, to the extent lawful, interest payable on the
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
defaulted interest, to the Persons who are Noteholders of such Series on a
subsequent special record date which date shall be at least five (5) Business
Days prior to the payment date, at the rate provided in the Indenture and in the
Notes of such Series.  The Issuers shall fix or cause to be fixed each such
special record date and payment date, and at least fifteen (15) days before the
special record date.  The Issuers (or the Trustee, in the name of and at the
expense of the Issuers) shall mail to Noteholders of such Series a notice that
states the special record date, the related payment date and the amount of such
interest to be paid.
 
Section 2.15. Book-Entry Notes.  (a) Unless otherwise provided in any applicable
Series Supplement, the Notes of each Series, upon original issuance, shall be
issued in the form of one or more Global Notes representing the Book-Entry
Notes, to be delivered to the depository specified in such Series Supplement
(the “Depository”) which shall be the Clearing Agency or the Foreign Clearing
Agency, on behalf of such Series.  The Notes of each Series shall, unless
otherwise provided in the applicable Series Supplement, initially be registered
on the Note Register in the name of the Clearing Agency, the Foreign Clearing
Agency, the nominee of the Clearing Agency or the nominee of the Foreign
Clearing Agency.  No Note Owner will receive a definitive note representing such
Note Owner’s interest in the related Series of Notes, except as provided in
Section 2.16.  Unless and until definitive, fully registered Notes (“Definitive
Notes”) of any Series have been issued to Note Owners pursuant to Section 2.16:
 
(i) the provisions of this Section 2.15 shall be in full force and effect with
respect to such Series:
 
(ii) the Paying Agent, the Registrar and the Trustee may deal with the Clearing
Agency or the Foreign Clearing Agency and the applicable Clearing Agency
Participants for all purposes of the Indenture (including the making of payments
on the Notes and the giving of instructions or directions hereunder) as the
authorized representatives of the Note Owners;
 
(iii) to the extent that the provisions of this Section 2.15 conflict with any
other provisions of the Indenture, the provisions of this Section 2.15 shall
control;
 
(iv) whenever the Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the aggregate principal amount of the Outstanding Notes, the applicable
Clearing Agency shall be deemed to represent such percentage only to the extent
that it has received instructions to such effect from Note Owners and/or their
related Clearing Agency Participants owning or representing, respectively, such
required percentage of the beneficial interest in the Notes and has delivered
such instructions to the Trustee; and
 
(v) the rights of Note Owners of each such Series shall be exercised only
through the applicable Clearing Agency or Foreign Clearing Agency and their
related Clearing Agency Participants and shall be limited to those established
by law and agreements between such Note Owners and the Clearing Agency or
Foreign Clearing Agency and/or the Clearing Agency Participants, and all
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
references in the Indenture to actions by the Noteholders shall refer to actions
taken by the Clearing Agency or the Foreign Clearing Agency upon instructions
from the Clearing Agency Participants, and all references in the Indenture to
distributions, notices, reports and statements to the Noteholders shall refer to
distributions, notices, reports and statements to the Clearing Agency or the
Foreign Clearing Agency, as registered holder of the Notes of such Series for
distribution to the Note Owners in accordance with the procedures of the
Clearing Agency or Foreign Clearing Agency.  Unless and until Definitive Notes
of such Series are issued pursuant to Section 2.16, the applicable Clearing
Agencies will make book-entry transfers among their related Clearing Agency
Participants and receive and transmit payments of principal and interest on the
Notes to such Clearing Agency Participants.
 
Section 2.16. Definitive Notes.  If (i) (A) the Issuers advise the Trustee in
writing that the Clearing Agency or the Foreign Clearing Agency is no longer
willing or able to discharge properly its responsibilities as Depository, and
(B) the Trustee or the Issuers are unable to locate a qualified successor, (ii)
the Issuers, at their option, advise the Trustee in writing that they elect to
terminate the book-entry system through the Clearing Agency or Foreign Clearing
Agency with respect to any Series or (iii) after the occurrence and during the
continuance of an Event of Default, Note Owners of more than 50% of the
Aggregate Note Balance of a Series of Notes advise the Trustee and the
applicable Clearing Agency or the Foreign Clearing Agency through the applicable
Clearing Agency Participants in writing that the continuation of a book-entry
system through the applicable Clearing Agency or Foreign Clearing Agency is no
longer in the best interests of such Note Owners, the Trustee shall notify all
Note Owners of such Series, through the applicable Clearing Agency Participants,
of the occurrence of any such event and of the availability of Definitive Notes
to Note Owners of such Series requesting the same.  Upon surrender to the
Trustee of the Notes of such Series by the applicable Clearing Agency or Foreign
Clearing Agency, accompanied by registration instructions from the applicable
Clearing Agency or Foreign Clearing Agency for registration, each Issuer shall
execute and the Trustee shall authenticate and (if the Registrar is different
than the Trustee, then the Registrar shall) deliver the Definitive Notes in
accordance with the instructions of the Clearing Agency.  Neither the Issuers
nor the Trustee shall be liable for any delay in delivery of such instructions
and may conclusively rely on, and shall be protected in relying on, such
instructions.  Upon the issuance of Definitive Notes of such Series all
references herein to obligations imposed upon or to be performed by the
applicable Clearing Agency or Foreign Clearing Agency shall be deemed to be
imposed upon and performed by the Trustee, to the extent applicable with respect
to such Definitive Notes, and the Trustee shall recognize the Holders of the
Definitive Notes of such Series as Noteholders of such Series hereunder.
 
Section 2.17. Tax Treatment.  The Issuers have structured the Indenture and the
Notes have been (or will be) issued with the intention that the Notes will
qualify under applicable federal income tax law as indebtedness of the Issuers
and any entity acquiring any direct or indirect interest in any Note by
acceptance of its Notes (or, in the case of a Note Owner, by virtue of such Note
Owner’s acquisition of a beneficial interest therein) agrees to treat the Notes
(or beneficial interests therein) as indebtedness of the Issuers for all
purposes, including for purposes of federal, state and local and income or
franchise taxes.  Each Note Owner agrees that it will cause any Note Owner
acquiring an interest in a Note through it to comply with the Indenture as to
treatment as indebtedness for all purposes.
 


 
-13-

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 


 
SECURITY
 
Section 3.1. Grant of Security Interest.  (a) To secure the Issuer Obligations,
USF hereby pledges, assigns, conveys, delivers, transfers and sets over to the
Trustee, for the benefit of the Noteholders and, to the extent provided in any
Series Supplement, any counterparty to an interest rate swap agreement with
respect to the Notes (collectively, the “Secured Parties”), and hereby grants to
the Trustee, for the benefit of the Secured Parties, a security interest in, all
of USF’s right, title and interest in, to and under all of the following
property whether now or hereafter existing, acquired or created (all of the
foregoing being referred to as the “USF Collateral”):
 
(i) each Collateral Agreement to which it is a party, including all monies due
and to become due to USF under or in connection with such Collateral Agreements,
whether payable as distributions, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Collateral Agreements or
otherwise, all security for amounts payable thereunder and all rights, remedies,
powers, privileges and claims of USF (but not its obligations) against any party
under or with respect to the Collateral Agreements (whether arising pursuant to
the terms of such Collateral Agreements or otherwise available to USF at law or
in equity), the right to enforce any of such Collateral Agreements and to give
or withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to such Collateral Agreements or the
obligations of any party thereunder;
 
(ii) the Box Truck SPV Membership Interests, including all rights of USF as a
Member under each Box Truck SPV Limited Liability Company Agreement, including
all monies and other property distributable thereunder to USF and all rights,
remedies, powers, privileges and claims of USF against any other party under or
with respect to each Box Truck SPV Limited Liability Company Agreement (whether
arising pursuant to the terms of such Box Truck SPV Limited Liability Company
Agreement or otherwise available to USF at law or in equity), the right to
enforce each Box Truck SPV Limited Liability Company Agreement and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to each Box Truck SPV Limited
Liability Company Agreement;
 
(iii) the Box Truck Collection Account, all monies on deposit from time to time
in the Box Truck Collection Account and all Proceeds thereof;
 
(iv) the Box Truck Purchase Account, all monies on deposit from time to time in
the Box Truck Purchase Account and all Proceeds thereof;
 
(v) each Series Account, all monies on deposit from time to time in such Series
Account and all Proceeds thereof;
 
(vi) all Investment Property credited to the Issuer Accounts;
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(vii) all additional property that may from time to time hereafter (pursuant to
the terms of any Series Supplement or otherwise) be subjected to the grant and
pledge hereof by USF or by anyone on its behalf; and
 
(viii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(b) To secure the Issuer Obligations, each Box Truck SPV hereby pledges,
assigns, conveys, delivers, transfers and sets over to the Trustee, for the
benefit of the Secured Parties, and hereby grants to the Trustee, for the
benefit of the Secured Parties, a security interest in, all of such Box Truck
SPV’s right, title and interest in, to and under all of the following property
whether now or hereafter existing, acquired or created (all of the foregoing
being referred to as the “Box Truck SPV Collateral” and, together with the USF
Collateral, the “Collateral”):
 
(i) all trucks owned by such Box Truck SPV, and all Certificates of Title with
respect thereto;
 
(ii) all payments under insurance policies or any warranty payable by reason of
loss or damage to, or otherwise with respect to, any of the trucks owned by such
Box Truck SPV;
 
(iii) all proceeds from the sale or other disposition of any truck owned by such
Box Truck SPV, including all monies due in respect of any truck under the SPV
Fleet Owner Agreement;
 
(iv) the SPV Fleet Owner Agreement and any collateral pledged to such Box Truck
SPV (including the rights of the Fleet Manager under the Rental Company
Contracts, to the extent so pledged under the SPV Fleet Owner Agreement) to
secure the Fleet Manager’s obligations thereunder including all payments due to
such Box Truck SPV under the SPV Fleet Owner Agreement, including all Monthly
Fleet Owner Payments and Monthly Advances, in each case allocable to the Box
Trucks owned by such Box Truck SPV, and all rights, remedies, powers, privileges
and claims of such Box Truck SPV (but not its obligations) against any other
party under or with respect to the SPV Fleet Owner Agreement (whether arising
pursuant to the terms of the SPV Fleet Owner Agreement or any other agreements
or otherwise available to the Box Truck SPV at law or in equity), the right to
enforce the SPV Fleet Owner Agreement, any Rental Company Contract (to the
extent so pledged under the SPV Fleet Owner Agreement) or any other agreement
and to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers under or with respect to the SPV Fleet Owner
Agreement, any Rental Company Contract (with respect to any Rental Company
Contract, to the extent so pledged in the SPV Fleet Owner Agreement) or any
other agreement or the obligations of any party thereunder;
 
(v) each other Collateral Agreement to which such Box Truck SPV is a party,
including all monies due and to become due to such Box Truck SPV under or in
connection with such Collateral Agreements, whether payable as distributions,
fees, expenses, costs,
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
indemnities, insurance recoveries, damages for the breach of any of the
Collateral Agreements or otherwise, all security for amounts payable thereunder
and all rights, remedies, powers, privileges and claims of such Box Truck SPV
against any party under or with respect to such Collateral Agreements (whether
arising pursuant to the terms of such Collateral Agreements or otherwise
available to such Box Truck SPV at law or in equity), the right to enforce any
of such Collateral Agreements and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to such Collateral Agreements or the obligations of any party
thereunder;
 
(vi) the Box Truck Collection Account, all monies on deposit from time to time
in the Box Truck Collection Account and all Proceeds thereof;
 
(vii) the Box Truck Purchase Account, all monies on deposit from time to time in
the Box Truck Purchase Account and all Proceeds thereof;
 
(viii) each Series Account, all monies on deposit from time to time in such
Series Account and all Proceeds thereof;
 
(ix) all Investment Property credited to the Issuer Accounts;
 
(x) all additional property that may from time to time hereafter (pursuant to
the terms of any Series Supplement or otherwise) be subjected to the grant and
pledge hereof by such Box Truck SPV or by anyone on its behalf;
 
(xi) all other assets of each Box Truck SPV now owned or at any time hereafter
acquired by such Box Truck SPV, including all of the following (each as defined
in the New York UCC): all accounts, chattel paper, deposit accounts, documents,
general intangibles, goods, instruments (including any non-cash proceeds notes),
securities accounts and other investment property, commercial tort claims,
letter-of-credit rights, letters of credit and money; and
 
(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
 
(c) Each of the foregoing grants is made in trust to secure the Issuer
Obligations and to secure compliance with the provisions of this 2010-1 Base
Indenture and any Series Supplement, all as provided in the Indenture and the
Related Documents.  The Trustee, as Trustee on behalf of the Secured Parties,
acknowledges such grants, accepts the trusts under this 2010-1 Base Indenture in
accordance with the provisions of the Indenture and, subject to Sections 11.1
and 11.2, agrees to perform its duties required in the Indenture to the best of
its abilities to the end that the interests of the Secured Parties may be
adequately and effectively protected.  The Collateral shall secure the Notes
equally and ratably without prejudice, priority or distinction.
 
(d) Each Box Truck SPV shall take, or shall cause to be taken, such action as
shall be necessary to ensure that the Lien of the Trustee on each Box Truck
owned by such Box Truck SPV (whether owned as of the Effective Date or acquired
thereafter) is duly noted on the
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
Certificate of Title for such Box Truck in accordance with all applicable laws
and regulations no later than the In-Service Date with respect to such Box
Truck.  Any Certificates of Title issued in physical form shall be held by the
Administrator pursuant to, and in accordance with, the Administration
Agreement.  The Administrator, or its agent, shall hold any such titles as agent
for each Box Truck SPV, in trust for the benefit of the Secured Parties and the
Trustee.
 
(e) Each Issuer hereby irrevocably authorizes the Trustee, at any time, and from
time to time, to file or cause to be filed in any filing office in any
jurisdiction any initial UCC financing statements and amendments thereto that
(a) indicate the Lien of the Trustee on the Collateral, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC, and (b) provide any other information required for the
sufficiency or filing office acceptance of any UCC financing statement or
amendment.  Each Issuer agrees to furnish any such information to the Trustee
promptly upon the Trustee’s request.  Each Issuer also ratifies its
authorization for the Trustee to have filed or caused to be filed in any UCC
jurisdiction any like initial UCC financing statements or amendments thereto if
filed prior to the date hereof.  The Trustee shall have no obligation to file or
cause to be filed any UCC financing statement or continuation statement unless
it is directed to do so by an Issuer or the Required Noteholders and it is
provided with the UCC financing statement in form for filing.
 
Section 3.2. Certain Rights and Obligations of the Issuers Unaffected.  (a) The
grant of the security interest in the Collateral to the Trustee on behalf of the
Secured Parties shall not (i) relieve any Issuer from the performance of any
term, covenant, condition or agreement on such Issuer’s part to be performed or
observed under or in connection with any of the Collateral Agreements or (ii)
impose any obligation on the Trustee or any of the Secured Parties to perform or
observe any such term, covenant, condition or agreement on any Issuer’s part to
be so performed or observed or impose any liability on the Trustee or any of the
Secured Parties for any act or omission on the part of any Issuer or from any
breach of any representation or warranty on the part of any Issuer.
 
(b) Each Issuer hereby agrees, jointly and severally, to indemnify and hold
harmless the Trustee and each Secured Party (including, in each case, their
respective directors, officers, employees and agents) from and against any and
all losses, liabilities (including liabilities for penalties), claims, demands,
actions, suits, judgments, reasonable out-of-pocket costs and expenses arising
out of or resulting from the security interest granted hereby, whether arising
by virtue of any act or omission on the part of any Issuer or otherwise,
including the reasonable out-of-pocket costs, expenses, and disbursements
(including reasonable attorneys’ fees and expenses) incurred by the Trustee and
any Secured Party in enforcing the Indenture or preserving any of their
respective rights to, or realizing upon, any of the Collateral; provided,
however, the foregoing indemnification shall not extend to any action by the
Trustee or a Secured Party which constitutes bad faith, negligence or willful
misconduct by the Trustee, such Secured Party or any other indemnified person
hereunder.  The indemnification provided for in this Section 3.2 shall survive
the removal of, or a resignation by, such Person as Trustee as well as the
termination of the Indenture or any Series Supplement.
 
Section 3.3. Performance of Collateral Agreements.  During the continuance of
any default or breach by any Person party to a Collateral Agreement, promptly
following a request from the Trustee to do so and at the Issuers’ expense, each
Issuer agrees to take all such
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
lawful action as permitted under the Indenture as the Trustee may reasonably
request or shall request at the direction of the Required Noteholders to compel
or secure the performance and observance by the Administrator, the Nominee
Titleholder, the Fleet Manager or any other party to any Collateral Agreement of
its obligations to such Issuer, in each case in accordance with the applicable
terms thereof, and to exercise any and all rights, remedies, powers and
privileges lawfully available to such Issuer to the extent and in the manner
directed by the Trustee, including the transmission of notices of default and
the institution of legal or administrative actions or proceedings to compel or
secure performance by any party to any Collateral Agreement, of its obligations
thereunder.  If (i) any Issuer shall have failed, within thirty (30) days of
receiving the direction of the Trustee, to take commercially reasonable action
to accomplish such directions of the Trustee, (ii) any Issuer refuses to take
any such action, or (iii) the Trustee reasonably determines that such action
must be taken immediately, the Trustee may take such previously directed action
and any related action permitted under the Indenture which the Trustee
thereafter determines is appropriate (without the need under this provision or
any other provision under the Indenture to direct the applicable Issuer to take
such action).  Any such action shall be without prejudice to any right to claim
an Event of Default under the Indenture and any right to proceed thereafter as
provided in Article IX.  Except as otherwise expressly provided herein, the
Trustee may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all money and other property payable to or receivable by the
Trustee pursuant to the Indenture.  The Trustee shall apply all such money
received by it as provided in the Indenture and the other Related Documents.
 
Section 3.4. Release of Collateral.  (a) From and after the date on which the
Fleet Manager or the applicable Box Truck SPV receives the Disposition Proceeds
from the sale of a Box Truck permitted in accordance with Section IV of the SPV
Fleet Owner Agreement, such Box Truck and the Certificate of Title therefor
shall be automatically released from the Lien of this 2010-1 Base Indenture, and
the Trustee shall execute such documents and instruments and take any other
actions as such Box Truck SPV may reasonably request (including the power of
attorney of the Trustee executed on the Effective Date pursuant to Section
6.1(g) of the Administration Agreement appointing the Administrator to act as
the agent of the Trustee in releasing the Lien of the Trustee on Box Trucks sold
pursuant to the provisions of this Section 3.4(a)), at such Box Truck SPV’s
expense, to evidence and/or accomplish such release.
 
(b) The Trustee shall, at such time as there is no Note Outstanding and no other
Issuer Obligations owed to any Person, release any remaining portion of the
Collateral from the Lien of the Indenture and release to the Issuers any funds
then on deposit in the Box Truck Collection Account, the Box Truck Purchase
Account and any Series Accounts.  The Trustee shall release property from the
Lien of the Indenture pursuant to this Section 3.4(b) only upon receipt of a
Company Order accompanied by an Officer’s Certificate meeting the applicable
requirements of Section 14.3.
 
Section 3.5. Stamp, Other Similar Taxes and Filing Fees.  Each Issuer, jointly
and severally, shall indemnify and hold harmless the Trustee and each Noteholder
from any present or future claim for liability for any stamp or other similar
tax and any penalties or interest with respect thereto, that may be assessed,
levied or collected by any jurisdiction in connection with the Indenture or any
Collateral.  The Issuers shall pay (or to the extent incurred by the
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
Trustee, reimburse the Trustee for) any and all amounts in respect of, all
search, filing, recording and registration fees, taxes, excise taxes and other
similar imposts that may be payable or determined to be payable in respect of
the execution, delivery, performance and/or enforcement of the Indenture.
 
ARTICLE 4.
 


 
REPORTS
 
Section 4.1. Agreement of the Issuers to Provide Reports and Instructions.
 
(a) Reports and Certificates.  Promptly following delivery to the Issuers, the
Issuers shall forward, or cause to be forwarded, to the Trustee and the Rating
Agency copies of all reports, certificates, information or other materials
delivered to any Issuer pursuant to any Collateral Agreement.
 
(b) Monthly Report.  On each Determination Date, the Issuers shall forward, or
cause to be forwarded, to the Trustee, the Rating Agency and the Paying Agent,
an Officer’s Certificate of each of the Issuers containing the information
required by Exhibit A to this 2010-1 Base Indenture (each, a “Monthly Report”).
 
(c) Monthly Noteholders’ Statement.  On or before each Determination Date, the
Issuers shall furnish, or cause to be furnished, to the Trustee and the Rating
Agency, a Monthly Noteholders’ Statement substantially in the form provided in
the applicable Series Supplement.
 
(d) Instructions as to Withdrawals and Payments.  The Issuers will furnish, or
cause to be furnished, to the Trustee or the Paying Agent, as applicable,
written instructions to make withdrawals and payments from the Box Truck
Collection Account, the Box Truck Purchase Account and any Series Accounts in
accordance with the requirements of the Indenture.  The Trustee and the Paying
Agent shall promptly follow any such written instructions.
 
Section 4.2. Administrator.  Pursuant to the Administration Agreement, the
Administrator has agreed to provide certain reports, instructions and other
services on behalf of the Issuers.  The Noteholders by their acceptance of the
Notes consent to the provision of such reports by the Administrator in lieu of
the Trustee or the Issuers.
 
Section 4.3. Reports to Noteholders.  The Trustee shall make each Monthly
Noteholders’ Statement available on or prior to each Payment Date to each
Noteholder, with a copy to the Rating Agency, in the method set forth in the
applicable Series Supplement.
 
Section 4.4. Annual Noteholders’ Tax Statement.  Unless otherwise specified in
the applicable Series Supplement, on or before January 31 of each calendar year,
beginning with calendar year 2011, the Paying Agent shall furnish to each Person
who at any time during the preceding calendar year was a Noteholder a statement
prepared by the Issuers containing the information which is required to be
contained in the Monthly Noteholders’ Statements with respect to the Notes held
by such Noteholder aggregated for such prior calendar year or the applicable
portion thereof during which such Person was a Noteholder, together with such
other
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
customary information (consistent with the treatment of the Notes as debt) as
the Issuers deem necessary or desirable to enable the Noteholders to prepare
their tax returns with respect to their investment in the Notes (each such
statement, an “Annual Noteholders’ Tax Statement”).  Such obligations of the
Issuers to prepare and the Paying Agent to distribute the Annual Noteholders’
Tax Statement shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.
 
Section 4.5. Rule 144A Information.  For so long as any of the Notes are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuers agree to provide to any Noteholder or Note Owner and
to any prospective purchaser of Notes designated by such Noteholder or Note
Owner upon the request of such Noteholder or Note Owner or prospective
purchaser, any information required to be provided to such holder or prospective
purchaser to satisfy the conditions set forth in Rule 144A(d)(4) under the
Securities Act.


 
-20-

--------------------------------------------------------------------------------

 


 
ARTICLE 5.

 
 
ALLOCATION AND APPLICATION OF COLLECTIONS
 
Section 5.1. Issuer Accounts.
 
(a) Establishment of the Box Truck Collection Account.  On or prior to the
Effective Date, the Issuers, the Box Truck Collection Account Securities
Intermediary and the Trustee shall have entered into the Box Truck Collection
Account Control Agreement pursuant to which the Box Truck Collection Account
shall be established and maintained for the benefit of the Secured Parties.  If
at any time the Box Truck Collection Account is no longer an Eligible Deposit
Account, the Trustee shall, within five (5) Business Days, notify the Issuers
and cause the Box Truck Collection Account to be moved to a Qualified
Institution or a Qualified Trust Institution and cause the depositary
maintaining the new Box Truck Collection Account to assume the obligations of
the existing Box Truck Collection Account Securities Intermediary under the Box
Truck Collection Account Control Agreement.
 
(b) Administration of the Box Truck Collection Account.  All amounts held in the
Box Truck Collection Account shall be invested in accordance with the Box Truck
Collection Account Control Agreement at the written direction of USF in
Permitted Investments that mature, or that are payable or redeemable upon demand
of the holder thereof, on or prior to the dates specified in any Series
Supplement.  In the absence of written investment instructions hereunder, funds
on deposit in the Box Truck Collection Account shall remain uninvested.  USF
shall not direct the disposal of any Permitted Investments prior to the maturity
thereof to the extent such disposal would result in a loss of the initial
purchase price of such Permitted Investment.  On the Business Day immediately
preceding each Payment Date, all interest and other investment earnings (net of
losses and investment expenses) on Collections with respect to the Notes for
such Payment Date shall be treated as Collections and applied in accordance with
any Series Supplement.
 
(c) Establishment of the Box Truck Purchase Account.  On or prior to the
Effective Date, the Issuers, the Box Truck Purchase Account Securities
Intermediary and the Trustee shall have entered into the Box Truck Purchase
Account Control Agreement pursuant to which the Box Truck Purchase Account shall
be established and maintained for the benefit of the Secured Parties.  If at any
time the Box Truck Purchase Account is no longer an Eligible Deposit Account,
the Trustee shall, within five (5) Business Days, notify the Issuers and cause
the Box Truck Purchase Account to be moved to a Qualified Institution or a
Qualified Trust Institution and cause the depositary maintaining the new Box
Truck Purchase Account to assume the obligations of the existing Box Truck
Purchase Account Securities Intermediary under the Box Truck Purchase Account
Control Agreement.
 
(d) Administration of the Box Truck Purchase Account.  All amounts held in the
Box Truck Purchase Account shall be invested in accordance with the Box Truck
Purchase Account Control Agreement at the written direction of USF in Permitted
Investments that mature, or that are payable or redeemable upon demand of the
holder thereof, on or prior to the dates specified in any Series Supplement.  In
the absence of written investment instructions
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
hereunder, funds on deposit in the Box Truck Purchase Account shall remain
uninvested.  USF shall not direct the disposal of any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the initial purchase price of such Permitted Investment.  On the Business Day
immediately preceding each Payment Date, all interest and other investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Box Truck Purchase Account during the Related Monthly Period shall be treated as
Collections, deposited into the Box Truck Collection Account and allocated in
accordance with any Series Supplement.
 
(e) Establishment of Series Accounts.  To the extent specified in the Series
Supplement with respect to any Series of Notes, the Trustee may establish and
maintain one or more Series Accounts to facilitate the proper allocation of
Collections in accordance with the terms of such Series Supplement.
 
Section 5.2. Collections and Allocations.  Until this 2010-1 Base Indenture is
terminated pursuant to Section 12.1, each Issuer shall, and the Trustee is
authorized to, cause all Collections due and to become due to be deposited in
the following manner:
 
(i) all payments of Monthly Fleet Owner Payments, Monthly Advances and any other
payments under the SPV Fleet Owner Agreement shall be paid directly by the Fleet
Manager to the Trustee for deposit into the Box Truck Collection Account;
 
(ii) all Disposition Proceeds shall be deposited directly into the Box Truck
Collection Account or shall be deposited into the Box Truck Collection Account
within two (2) Business Days of receipt by the Fleet Manager; and
 
(iii) all other Collections from any other source shall be either paid directly
into the Box Truck Collection Account at such times as such amounts are due or
deposited by the Fleet Manager into the Box Truck Collection Account within two
(2) Business Days of receipt by the Fleet Manager.
 
All monies, instruments, cash and other proceeds received by the Trustee
pursuant to this 2010-1 Base Indenture shall be immediately deposited in the Box
Truck Collection Account and shall be applied as provided in the applicable
Series Supplement.
 
Section 5.3. Determination of Monthly Interest.  Monthly payments of interest on
each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series Supplement.
 
Section 5.4. Determination of Monthly Principal.  Monthly payments of principal
of each Series of Notes shall be determined, allocated and distributed in
accordance with the procedures set forth in the applicable Series
Supplement.  However, all principal of or interest on any Series of Notes shall
be due and payable no later than the Legal Final Maturity Date with respect to
such Series.
 
Section 5.5. Misdirected Collections.  Each Issuer agrees that if any
Collections are received by such Issuer in an account other than the Box Truck
Collection Account or in any other manner, such monies, instruments, cash and
other proceeds shall be, within one (1)
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
Business Day of the identification of such payment, paid over to, the Trustee,
with any necessary endorsement.
 
[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES.]
 
ARTICLE 6.
 


 
DISTRIBUTIONS
 
Section 6.1. Distributions in General.  (a) Unless otherwise specified in the
applicable Series Supplement, on each Payment Date, the Paying Agent shall pay
to the Noteholders of record on the preceding Record Date the amounts payable
thereto hereunder by check mailed first-class postage prepaid to such Noteholder
at the address for such Noteholder appearing in the Note Register except that
with respect to Notes registered in the name of a Clearing Agency or a Foreign
Clearing Agency or its nominee, such amounts shall be payable by wire transfer
of immediately available funds released by the Paying Agent from the applicable
Series Account no later than Noon (New York City time) on the Payment Date for
credit to the account designated by such Clearing Agency or Foreign Clearing
Agency or its nominee, as applicable; provided, however, that, the final
principal payment due on a Note shall only be paid to the Noteholder on due
presentment of such Note for cancellation in accordance with the provisions of
the Note.
 
(b) Unless otherwise specified in the applicable Series Supplement, (i) all
distributions to Noteholders of all Classes within a Series of Notes will have
the same priority and (ii) in the event that on any Payment Date the amount
available to make payments to the Noteholders is not sufficient to pay all sums
required to be paid to such Noteholders on such Payment Date, then each Class of
Noteholders will receive its ratable share (based upon the aggregate amount due
to such Class of Noteholders) of the aggregate amount available to be
distributed in respect of the Notes.
 
ARTICLE 7.
 


 
REPRESENTATIONS AND WARRANTIES
 
Each Issuer hereby represents and warrants, for the benefit of the Trustee and
the Secured Parties, as follows as of each Closing Date and as of each
Subsequent Funding Date:
 
Section 7.1. Existence and Power.  Such Issuer (a) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Nevada, (b) is duly qualified to do business as a foreign limited
liability company and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under the Related Documents make such qualification necessary,
and (c) has all limited liability company powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and for purposes of the transactions contemplated by this 2010-1 Base
Indenture and the other Related Documents,
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
except, in the case of clause (b), for such failures to be so qualified as could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 7.2. Limited Liability Company and Governmental Authorization.  The
execution, delivery and performance by such Issuer of this 2010-1 Base
Indenture, the related Series Supplement and each other Related Document to
which it is a party (a) is within such Issuer’s limited liability company
powers, (b) has been duly authorized by all necessary limited liability company
action, (c) requires no action by or in respect of, or filing with, any
Governmental Authority which has not been obtained and (d) does not contravene,
or constitute a default under, any Requirement of Law with respect to such
Issuer or Contractual Obligation with respect to such Issuer or result in the
creation or imposition of any Lien on any property of such Issuer, except for
Permitted Liens.  This 2010-1 Base Indenture and each of the other Related
Documents to which such Issuer is a party has been executed and delivered by a
duly Authorized Officer of such Issuer.
 
Section 7.3. Binding Effect.  This 2010-1 Base Indenture and each other Related
Document to which such Issuer is a party is a legal, valid and binding
obligation of such Issuer enforceable against such Issuer in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing or, solely in the case of any Related
Document providing for indemnification for violations of federal securities
laws, public policy considerations).
 
Section 7.4. Financial Information; Financial Condition.  All reports,
certificates, information or other materials which have been or shall hereafter
be furnished by such Issuer to the Trustee and the Rating Agency pursuant to
Section 4.1 do and will, to the extent applicable, present fairly the financial
condition of the entities involved as of the dates thereof and the results of
their operations for the periods covered thereby.
 
Section 7.5. Litigation.  There is no action, suit or proceeding pending against
or, to the knowledge of such Issuer, threatened against or affecting such Issuer
before any court or arbitrator or any Governmental Authority that could
materially adversely affect the financial position, results of operations,
business, properties, performance, prospects or condition (financial or
otherwise) of such Issuer or which could reasonably be expected to result in a
Material Adverse Effect.
 
Section 7.6. No ERISA Plan.  Such Issuer has not established and does not
maintain or contribute to any Pension Plan and will not do so as long as any
Notes are Outstanding.
 
Section 7.7. Tax Filings and Expenses.  Such Issuer has filed all material
federal, state and local tax returns and all other tax returns which, to the
knowledge of such Issuer, are required to be filed by it (whether informational
returns or not), and has paid all material taxes due, if any, pursuant to said
returns or pursuant to any assessment received by such Issuer, except such
taxes, if any, as are being contested in good faith and for which adequate
reserves have been set aside on its books and are being maintained in accordance
with GAAP.  Such
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
Issuer has not received in writing any proposed tax assessment.  Such Issuer has
paid all fees and expenses required to be paid by it in connection with the
conduct of its business, the maintenance of its existence and its qualification
as a foreign limited liability company authorized to do business in each state
in which it is required to so qualify, except where the failure to pay any such
fees and expenses is not reasonably likely to have a Material Adverse Effect.
 
Section 7.8. Disclosure.  All certificates, reports, statements, documents and
other information furnished to the Trustee by or on behalf of such Issuer
pursuant to any provision of this 2010-1 Base Indenture or any Related Document,
or in connection with or pursuant to any amendment or modification of, or waiver
under, this 2010-1 Base Indenture or any Related Document, were, at the time the
same were so furnished, complete and correct to the extent necessary to give the
Trustee (when taken together with all other information furnished to the Trustee
prior thereto or contemporaneously therewith by or on behalf of such Issuer)
true and accurate knowledge of the subject matter thereof in all material
respects, and the furnishing of the same to the Trustee shall constitute a
representation and warranty by such Issuer made on the date the same are
furnished to the Trustee to the effect specified in this Section 7.8.
 
Section 7.9. Investment Company Act; Securities Act.  Such Issuer is not, and is
not controlled by, an “investment company” within the meaning of, and is not
required to register as an “investment company” under, the Investment Company
Act.
 
Section 7.10. Regulations T, U and X.  The proceeds of the Notes will not be
used to purchase or carry any “margin stock” (as defined or used in the
regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X thereof).  Such Issuer is not engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock.
 
Section 7.11. No Consent.  No consent, action by or in respect of, approval or
other authorization of, or registration, declaration or filing with, any
Governmental Authority or other Person is required for the valid execution and
delivery by such Issuer of this 2010-1 Base Indenture or any Series Supplement
or other Related Document to which it is a party, or for the performance of the
obligations of such Issuer hereunder or thereunder other than such consents,
approvals, authorizations, registrations, declarations or filings as shall have
been obtained by such Issuer prior to the Closing Date or as contemplated in
Section 7.14.
 
Section 7.12. Solvency.  Both before and after giving effect to the transactions
contemplated by this 2010-1 Base Indenture and the other Related Documents, such
Issuer is solvent within the meaning of the Bankruptcy Code and such Issuer is
not the subject of any voluntary or involuntary case or proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy or insolvency law and no Event of Bankruptcy has occurred
with respect to such Issuer.
 
Section 7.13. Ownership of Membership Interests.  All of the issued and
outstanding membership interests of such Issuer are owned by (i) RTAC, in the
case of USF, or (ii) USF, in the case of each other Issuer, in each case all of
which membership interests have been validly issued, are fully paid and
non-assessable and are owned beneficially and of record by (x) RTAC, in the case
of USF, or (y) USF, in the case of each other Issuer and, in each case,
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
are owned free and clear of all Liens (other than Permitted Liens).  USF has no
subsidiaries other than (i) the Box Truck SPVs and (ii) any Permitted Note
Issuance SPVs.
 
Section 7.14. Security Interests.  (a) Such Issuer owns and has good and
marketable title to the USF Collateral, in the case of USF, or the Box Truck SPV
Collateral pledged by such Issuer, in the case of each other Issuer, in all
cases, (x) as of the Effective Date, free and clear of all Liens other than the
Liens created pursuant to the Indenture, and (y) as of any other date
thereafter, free and clear of all Liens other than Permitted Liens.  Such
Issuer’s rights under the Collateral Agreements to which it is a party
constitute general intangibles or accounts under the applicable UCC.  The Box
Truck SPV Membership Interests constitute general intangibles under the
applicable UCC.  This 2010-1 Base Indenture constitutes a valid and continuing
Lien on the Collateral in favor of the Trustee on behalf of the Secured Parties,
which Lien on the Collateral has been perfected and is prior to all other Liens
(other than Permitted Liens) and is enforceable as such as against creditors of
and purchasers from the Issuers in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair
dealing.  Such Issuer has received all consents and approvals required by the
terms of the Collateral to the pledge of the Collateral to the Trustee.
 
(b) Other than the security interest granted to the Trustee hereunder, such
Issuer has not pledged, assigned, sold or granted a security interest in the
Collateral.  As of the In-Service Date with respect to any Box Truck, all action
necessary to protect and perfect the Trustee’s security interest therein will
have been duly and effectively taken, including the actions described in Section
3.1(d).  All other action necessary, including the filing of UCC-1 financing
statements, to protect and perfect the Trustee’s security interest in all
Collateral other than Box Trucks has been duly and effectively taken.  No
security agreement, financing statement, equivalent security or lien instrument
or continuation statement listing such Issuer as debtor covering all or any part
of the Collateral is on file or of record in any jurisdiction, except such as
may have been filed, recorded or made by such Issuer in favor of the Trustee on
behalf of the Secured Parties in connection with this 2010-1 Base Indenture, and
such Issuer has not authorized any such filing.
 
(c) All authorizations in the Indenture for the Trustee to endorse checks,
instruments and securities and to file UCC financing statements, continuation
statements, security agreements and other instruments with respect to the
Collateral and to take such other actions with respect to the Collateral
authorized by the Indenture are powers coupled with an interest and are
irrevocable for so long as the Indenture has not been terminated in accordance
with its terms.
 
(d) Such Issuer’s legal name is 2010 U-Haul S Fleet, LLC, in the case of USF,
2010 TM-1, LLC, in the case of TM Truck SPV, 2010 DC-1, LLC, in the case of DC
Truck SPV, or 2010 TT-1, LLC, in the case of EL Truck SPV, and in each case its
location within the meaning of Section 9-307 of the applicable UCC is the State
of Nevada.
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
Section 7.15. Binding Effect of Collateral Agreements.  Each of the Collateral
Agreements to which such Issuer is a party is in full force and effect and there
are no (x) outstanding Enforcement Events, Termination Events, Potential
Enforcement Events or Potential Termination Events under the SPV Fleet Owner
Agreement, (y) outstanding Administrator Defaults under the Administration
Agreement or (z) defaults by the Nominee Titleholder of any of its obligations
or covenants under the Nominee Titleholder Agreement.
 
Section 7.16. Non-Existence of Other Agreements.  (a) Other than as permitted by
Section 8.21, Section 8.23 and Section 8.31, (i) such Issuer is not a party to
any contract or agreement of any kind or nature and (ii) such Issuer is not
subject to any obligations or liabilities of any kind or nature in favor of any
third party, including Contingent Obligations.
 
(b) Such Issuer has not engaged in any activities since its formation other than
(x) those incidental to its formation, the authorization and the issuance of the
initial Series of Notes and the execution of the Related Documents to which it
is a party, (y) solely in the case of USF, those incidental to the formation of
any Permitted Note Issuance SPV, the authorization and issuance of any Permitted
Notes and the execution of any Permitted Note Issuance Related Documents to
which it is a party and (z) the performance of the activities referred to in or
contemplated by such agreements.
 
Section 7.17. Compliance with Contractual Obligations and Laws.  Such Issuer is
not (i) in violation of the USF Limited Liability Agreement, in the case of USF,
or its Box Truck SPV Limited Liability Company Agreement, in the case of each
other Issuer, (ii) in violation of any Requirement of Law with respect to such
Issuer or (iii) in violation of any Contractual Obligation with respect to such
Issuer.
 
Section 7.18. Eligible Box Trucks.  Each Box Truck owned by such Issuer was, on
the date of acquisition thereof by such Issuer, an Eligible Box Truck.
 
Section 7.19. SPV Fleet Owner Agreement.  Each Box Truck owned by such Issuer
is, and since the later of (x) the Effective Date and (y) the date of the
acquisition of such Box Truck by such Issuer has been, subject to the SPV Fleet
Owner Agreement.
 
Section 7.20. No Employees.  Such Issuer has no employees.
 
Section 7.21. Environmental Matters.  Except as could not reasonably be expected
to result in a Material Adverse Effect:
 
(a) such Issuer: (i) is in compliance with all applicable Environmental Laws,
(ii) holds all Environmental Permits (each of which is in full force and
effect), if any, required for any of its current operations or for any property
owned, leased, or otherwise operated by it and (iii) is in compliance with all
of its Environmental Permits;
 
(b) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which such Issuer, or to the knowledge of such Issuer will be, named as a
party that is pending or, to the knowledge of such Issuer, threatened;
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
(c) neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not received any
written request for information, or been notified in writing that it is a
potentially responsible party under or relating to the Federal Comprehensive
Environmental Response, Compensation and Liability Act or any similar
Environmental Law;
 
(d) neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not entered into
or agreed to any consent decree, order, or settlement or other agreement, and is
not subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum for dispute resolution, in
each case, that would be expected to result in ongoing obligations or costs
relating to compliance with or liability under any Environmental Law; and
 
(e) neither such Issuer nor any of its Affiliates (in the case of such
Affiliates, solely with respect to assets of such Issuer) has not assumed or
retained, by contract or conduct, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law.
 
Section 7.22. Other Representations.  All representations and warranties of such
Issuer made in each Related Document to which it is a party are true and correct
and are repeated herein as though fully set forth herein.
 
ARTICLE 8.
 


 
COVENANTS
 
Section 8.1. Payment of Notes.  The Issuers shall pay the principal of and
interest (and prepayment premium, if any) on the Notes when due pursuant to the
provisions of this 2010-1 Base Indenture and any applicable Series
Supplement.  Principal and interest shall be considered paid on the date due if
the Paying Agent holds on that date money designated for and sufficient to pay
all principal and interest then due.
 
Section 8.2. Maintenance of Office or Agency.  The Issuers will maintain, or
cause to be maintained, an office or agency (which may be an office of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or exchange, where notices and demands to or upon the
Issuers in respect of the Notes and the Indenture may be served, and where, at
any time when the Issuers are obligated to make a payment of principal of and
prepayment premium upon the Notes, the Notes may be surrendered for
payment.  The Issuers will give, or cause to be given, prompt written notice to
the Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Issuers shall fail to maintain, or fail to cause to
be maintained, any such required office or agency or shall fail to furnish, or
cause to be furnished, to the Trustee the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office.
 
The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations.  The Issuers will
give, or cause to be given, prompt
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency.
 
The Issuers hereby designate the Corporate Trust Office as one such office or
agency of the Issuers.
 
Section 8.3. Payment of Obligations.  Each Issuer shall pay and discharge, at or
before maturity, all of its respective material obligations and liabilities,
including tax liabilities and other governmental claims, except where the same
may be contested in good faith by appropriate proceedings (provided that there
is no resultant risk of any Lien (other than a Permitted Lien) or forfeiture of
any Collateral), and shall maintain, in accordance with GAAP applied on a
consistent basis, reserves as appropriate for the accrual of any of the same.
 
Section 8.4. Maintenance of Existence.  Each Issuer shall maintain its existence
as a limited liability company validly existing, and in good standing under the
laws of the State of Nevada and duly qualified as a foreign limited liability
company licensed under the laws of each state in which the failure to so qualify
would be reasonably likely to result in a Material Adverse Effect.
 
Section 8.5. Compliance with Requirements of Law and Contractual
Obligations.  Each Issuer shall comply in all respects with (i) all Requirements
of Law with respect to such Issuer and all applicable laws, ordinances, rules,
regulations, and requirements of Governmental Authorities (including ERISA and
the rules and regulations thereunder) and (ii) all Contractual Obligations with
respect to such Issuer, except, in the case of clause (i), where the necessity
of compliance therewith is contested in good faith by appropriate proceedings
and where such noncompliance would not materially and adversely affect the
condition, financial or otherwise, operations, performance, properties or
prospects of such Issuer or its ability to carry out the transactions
contemplated in this 2010-1 Base Indenture and each other Related Document;
provided, however, such noncompliance will not result in a Lien (other than a
Permitted Lien) on, or risk of forfeiture of, any of the Collateral.
 
Section 8.6. Inspection of Property, Books and Records.  Each Issuer shall keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions, business and activities; and shall
permit the Trustee, at the Noteholders’ expense, to visit and inspect any of its
properties, to examine and make abstracts from any of its books and records and
to discuss its affairs, finances and accounts with its officers, directors,
employees and independent public accountants, all at such reasonable times upon
reasonable notice and as often as may reasonably be requested.
 
Section 8.7. Compliance with Collateral Agreements.  Each Issuer shall comply
with all of its obligations under the Collateral Agreements to which it is a
party.  No Issuer will take any action which would permit the Fleet Manager or
any other Person to have the right to refuse to perform any of its respective
obligations under any of the Collateral Agreements or any other instrument or
agreement included in the Collateral or that, other than in accordance with the
terms of the Indenture and the other Collateral Agreements, would result in the
amendment, waiver, hypothecation, subordination, termination or discharge of, or
impair the validity or effectiveness of, any Collateral Agreement.
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
(a) Each Issuer agrees that it shall not, without the prior written consent of
the Trustee acting at the direction of the Required Noteholders, exercise any
right, remedy, power or privilege available to it with respect to any obligor
under a Collateral Agreement or under any instrument or agreement included in
the Collateral, take any action to compel or secure performance or observance by
any such obligor of its obligations to such Issuer or give any consent, request,
notice, direction, approval, extension or waiver with respect to any such
obligor.
 
(b)           Upon the occurrence of a Termination Event under the SPV Fleet
Owner Agreement, no Issuer shall, without the prior written consent of the
Trustee acting at the direction of the Required Noteholders, terminate the SPV
Fleet Owner Agreement, and the Issuers shall terminate the SPV Fleet Owner
Agreement if and when so directed by the Trustee acting at the direction of the
Required Noteholders.
 
Section 8.8. Notice of Defaults.  (a) Each Issuer shall, promptly upon becoming
aware of any Default, Event of Default, Potential Rapid Amortization Event,
Rapid Amortization Event, Potential Enforcement Event, Enforcement Event,
Potential Termination Event, Termination Event, Potential Administrator Default,
Administrator Default or default by the Nominee Titleholder of any of its
obligations or covenants under the Nominee Titleholder Agreement or the
existence of a Targeted Note Balance Shortfall, give, or cause to be given, to
the Trustee and the Rating Agency notice thereof, together with a certificate of
the President, Vice President or principal financial officer of such Issuer
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by such Issuer.
 
(b) Each Issuer shall, promptly upon becoming aware of any default under any
Related Document, give, or cause to be given, to the Trustee and the Rating
Agency written notice thereof.
 
Section 8.9. Notice of Material Proceedings.  Each Issuer shall, promptly upon
becoming aware thereof, give, or cause to be given, to the Trustee and the
Rating Agency written notice of the commencement or existence of (i) any
litigation, arbitration or administrative proceedings against such Issuer or any
property of such Issuer included in the Collateral and (ii) any proceeding by or
before any Governmental Authority against or affecting such Issuer, in each
case, which is reasonably likely to have a material adverse effect on the
business, condition (financial or otherwise), results of operations, properties
or performance of such Issuer or the ability of such Issuer to perform its
obligations under the Indenture or under any other Related Document to which it
is a party.  In the event that any such litigation, arbitration or proceeding
shall have been commenced, such Issuer shall keep the Trustee informed on a
regular basis as reasonably requested by the Trustee regarding such litigation,
arbitration or proceeding. The Trustee shall be entitled, but not obligated, to
consult with such Issuer and any of their Affiliates with respect to, and
participate in the defense or resolution of, any such litigation, arbitration or
proceeding.
 
Section 8.10. Further Requests.  Each Issuer shall promptly furnish, or cause to
be furnished, to the Trustee and the Rating Agency such other information as,
and in such form as, the Trustee or the Rating Agency may reasonably request in
connection with the transactions contemplated hereby or by another Related
Document.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 8.11. Further Assurances.  (a)  Each Issuer shall do, or cause to be
done, such further acts and things, and execute and deliver to the Trustee such
additional assignments, agreements, powers and instruments, as are necessary or
desirable to maintain the security interest of the Trustee in the Collateral on
behalf of the Secured Parties as a perfected security interest subject to no
prior Liens (other than Permitted Liens), to carry into effect the purposes of
the Indenture and the other Related Documents and to better assure and confirm
unto the Trustee and the Secured Parties their rights, powers and remedies
hereunder including the filing of any financing or continuation statements under
the UCC in effect in any jurisdiction with respect to the Liens granted
hereby.  If any Issuer fails to perform any of its agreements or obligations
under this Section 8.11(a), the Trustee may perform such agreement or
obligation, and the reasonable expenses of the Trustee incurred in connection
therewith shall be payable by the Issuers upon the Trustee’s demand
therefor.  Each Issuer hereby authorizes the Trustee to file, or cause to be
filed, any such financing statement or continuation statement in order to
perfect or maintain the Lien created by this 2010-1 Base Indenture in the
Collateral.  If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly endorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.
 
(b) Each Box Truck SPV shall have delivered to the Trustee on or prior to the
Effective Date and shall deliver on an ongoing basis, as applicable, an
Officer’s Certificate certifying that it has caused or is causing the Trustee’s
name to be noted as lienholder on the Certificate of Title for each Box Truck
owned by such Box Truck SPV.  Unless otherwise provided pursuant to the terms of
the Administration Agreement, each Box Truck SPV shall cause the Administrator
to hold the original Certificates of Title for each Box Truck owned by such Box
Truck SPV as agent for such Box Truck SPV in trust for the benefit of the
Trustee, on behalf of the Secured Parties, pursuant to the Administration
Agreement.
 
(c) Each Box Truck SPV, through the Nominee Titleholder in accordance with the
terms of the Nominee Titleholder Agreement, shall maintain good and marketable
title to each Box Truck owned by it.
 
(d) If any Issuer shall obtain an interest in any commercial tort claim (as such
term is defined in the New York UCC) such Issuer shall within ten (10) Business
Days of becoming aware that it has obtained such an interest execute and deliver
documentation reasonably acceptable to the Trustee granting a security interest
to the Trustee in and to such commercial tort claim.
 
(e) Each Issuer shall warrant and defend the Trustee’s right, title and interest
in and to the Collateral and the income, distributions and Proceeds thereof, for
the benefit of the Trustee on behalf of the Secured Parties, against the claims
and demands of all Persons whomsoever.
 
(f) On or before March 31 of each calendar year, commencing with March 31, 2012,
the Issuers shall furnish to the Trustee an Opinion of Counsel either stating
that,
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
in the opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of this 2010-1 Base Indenture, any
indentures supplemental hereto and any other requisite documents and with
respect to the execution and filing of any financing statements and continuation
statements as are necessary to maintain the perfection of the Lien created by
this 2010-1 Base Indenture in the Collateral and reciting the details of such
action or stating that in the opinion of such counsel no such action is
necessary to maintain the perfection of such Lien.  Such Opinion of Counsel
shall also describe the recording, filing, re-recording and refiling of this
2010-1 Base Indenture, any indentures supplemental hereto and any other
requisite documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the perfection of the Lien of this 2010-1 Base Indenture in the
Collateral until March 31 in the following calendar year.
 
Section 8.12. Liens.  No Issuer shall create, incur, assume or permit to exist
any Lien upon any of the Issuer Assets (including the Collateral), other than
(i) Liens in favor of the Trustee for the benefit of the Secured Parties and
(ii) other Permitted Liens.
 
Section 8.13. Other Indebtedness.  No Box Truck SPV shall create, assume, incur,
suffer to exist or otherwise become or remain liable in respect of any
Indebtedness or other liabilities other than (i) Indebtedness or other
liabilities hereunder and (ii) Indebtedness or other liabilities permitted under
any other Related Document.  USF shall not create, assume, incur, suffer to
exist or otherwise become or remain liable in respect of any Indebtedness or
other liabilities other than (x) Indebtedness or other liabilities hereunder,
(y) Indebtedness or other liabilities under any Permitted Note Issuance
Indenture and (iii) Indebtedness or other liabilities permitted under any other
Related Document or any Permitted Note Issuance Related Document.
 
Section 8.14. Mergers.  No Issuer shall merge or consolidate with or into any
other Person.
 
Section 8.15. Sales of Collateral.  No Issuer shall sell, lease, transfer,
liquidate or otherwise dispose of any Collateral, except as expressly permitted
(i) with respect to dispositions of Permitted Investments and any deposits in
any Issuer Account, in accordance with Article 5 and the terms of the applicable
Series Supplement, (ii) with respect to dispositions of Box Trucks, in
accordance with Section IV of the SPV Fleet Owner Agreement, (iii) with respect
to the assignment of any Collateral Agreement, in such Collateral Agreement and
(iv) as otherwise expressly permitted pursuant to the applicable Series
Supplement.
 
Section 8.16. Acquisition of Assets.  No Issuer shall acquire, by long-term or
operating lease or otherwise, any property, except as expressly permitted (i) in
accordance with Section 7 of the USF Limited Liability Company Agreement or the
applicable Box Truck SPV Limited Liability Company Agreement, as the case may
be, (ii) with respect to acquisitions of Permitted Investments, in accordance
with Article 5 and the terms of the applicable Series Supplement, (iii) with
respect to acquisitions of Box Trucks, in accordance with the Box Truck Purchase
Agreement and the applicable Series Supplement and (iv) in the case of USF, in
accordance with any Permitted Note Issuance Related Documents.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
Section 8.17. Distributions.  No Issuer shall declare or pay any distributions
on any of its membership interests or make any purchase, redemption or other
acquisition of, any of its membership interests; provided, however, that so long
as no Event of Default or Rapid Amortization Event has occurred and is
continuing or would result therefrom, each Issuer may declare and pay
distributions on its membership interests in accordance with the applicable
provisions of the Nevada Limited Liability Company Act and any other applicable
laws of the State of Nevada, provided that no Issuer may distribute any amounts
attributable to Collections unless such amounts were payable to such Issuer in
accordance with the priority of payment provisions set forth in the applicable
Series Supplement or otherwise released to such Issuer pursuant to the terms of
the Indenture.
 
Section 8.18. Name; Principal Office.  No Issuer shall either change its
location (within the meaning of Section 9-307 of the New York UCC) or its name
without thirty (30) days’ prior written notice to the Trustee.  In the event
that any Issuer desires to so change its location or change its name, such
Issuer shall make any required filings and prior to actually changing its
location or its name such Issuer will deliver, or cause to be delivered, to the
Trustee (i) an Officer’s Certificate and an Opinion of Counsel confirming that
all required filings have been made to continue the perfected interest of the
Trustee on behalf of the Secured Parties in the Collateral in respect of the new
location or new name of such Issuer and (ii) copies of all such required filings
with the filing information duly noted thereon by the office in which such
filings were made.
 
Section 8.19. Organizational Documents.  No Issuer shall amend its operating
agreement unless, prior to such amendment, the Rating Agency shall have
confirmed that after such amendment the Rating Agency Condition will be met;
provided that with respect to any amendment to any provision other than Sections
7, 9(j) and 10 of such operating agreement, if such amendment is to cure any
mistake, ambiguity defect or inconsistency or to correct any provision therein,
no confirmation of the Rating Agency Condition will be required.
 
Section 8.20. Investments.  No Box Truck SPV shall make, incur, or suffer to
exist any loan, advance, extension of credit or other investment in any Person
other than with respect to Permitted Investments.  USF shall not make, incur, or
suffer to exist any loan, advance, extension of credit or other investment in
any Person other than (i) with respect to Permitted Investments, (ii) the Box
Truck SPV Membership Interests and any membership interests in any Permitted
Note Issuance SPV and (iii) in accordance with any Permitted Note Issuance
Indenture.
 
Section 8.21. No Other Agreements.  No Issuer shall (i) enter into or be a party
to any agreement or instrument other than any Related Document or any agreements
incidental thereto or entered into as contemplated in Section 8.23 or Section
8.31, or, in the case of USF, any Permitted Note Issuance Related Document, or
(ii) except as provided for in Sections 13.1 or 13.2, amend, modify or waive any
provision of any Related Document to which it is a party.
 
Section 8.22. Other Business.  No Issuer shall engage in any business or
enterprise or enter into any transaction other than (i) the transactions
contemplated by the Related Documents, (ii) in the case of USF, the transactions
contemplated by any Permitted Note Issuance Related Documents, (iii) the
incurrence and payment of ordinary course operating
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
expenses and (iv) other activities related to or incidental to any of the
foregoing (including transactions contemplated in Sections 8.21 and 8.23).
 
Section 8.23. Maintenance of Separate Existence.  Each Issuer shall do all
things necessary to continue to be readily distinguishable from the Fleet
Manager, the Administrator, each Rental Company and the Affiliates of the
foregoing (other than any Issuer or any Permitted Note Issuance SPV) and
maintain its limited liability company existence separate and apart from that of
the Fleet Manager, the Administrator, each Rental Company and Affiliates of the
foregoing including:
 
(i) practicing and adhering to advisable, appropriate and customary
organizational formalities, such as maintaining appropriate books and records;
 
(ii) observing all organizational formalities in connection with all dealings
between itself and the Fleet Manager, the Administrator, each Rental Company,
the Affiliates of the foregoing or any other affiliated or unaffiliated entity;
 
(iii) observing all procedures required by its articles of organization, its
operating agreement and the laws of the State of Nevada;
 
(iv) acting solely in its name and through its duly authorized officers or
agents in the conduct of its businesses;
 
(v) managing its business and affairs by or under the direction of its Managers;
 
(vi) ensuring that its Managers duly authorize all of its actions to the extent
required by its operating agreement;
 
(vii) ensuring the receipt of proper authorization, when necessary, from its
Members for its actions;
 
(viii) maintaining at least two Managers who are Independent Managers;
 
(ix) except as expressly provided by the Related Documents or any Permitted Note
Issuance Related Documents in respect of any other Issuer or any Permitted Note
Issuance SPV, not (A) having or incurring any Indebtedness to the Fleet Manager,
the Administrator, any Rental Company or any Affiliate of the foregoing; (B)
guaranteeing or otherwise becoming liable for any obligations of the Fleet
Manager, the Administrator, any Rental Company or any Affiliates of the
foregoing; (C) having obligations guaranteed by the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing; (D)
holding itself out as responsible for debts of the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing or for
decisions or actions with respect to the affairs of the Fleet Manager, the
Administrator, any Rental Company or any Affiliates of the foregoing; (E)
failing to correct any known misrepresentation with respect to the statement in
subsection (C); (F) operating or purporting to operate as an integrated, single
economic unit with respect to the Fleet Manager, the Administrator, any Rental
Company, the Affiliates of the foregoing or any
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
other unaffiliated entity; (G) seeking to obtain credit or incur any obligation
to any third party based upon the assets of the Fleet Manager, the
Administrator, any Rental Company, the Affiliates of the foregoing or any other
unaffiliated entity; and (H) inducing any such third party to reasonably rely on
the creditworthiness of the Fleet Manager, the Administrator, any Rental
Company, the Affiliates of the foregoing or any other unaffiliated entity;
 
(x) (A) other than as provided in the Indenture and the Account Control
Agreements or, in the case of USF, any Permitted Note Issuance Related
Documents, maintaining its deposit and other bank accounts and securities
accounts and (B) except as expressly provided in the Related Documents or, in
the case of USF, any Permitted Note Issuance Related Documents, maintaining all
of its assets separate from those of any other Person;
 
(xi) maintaining its financial records separate and apart from those of any
other Person; provided, however, that with respect to each Issuer for the
purposes of this clause (xi), the consolidated and consolidating financial
statements of USF and its subsidiaries shall be considered as separate and apart
from those of any other Person;
 
(xii) disclosing in its annual financial statements the effects of the
transactions contemplated by the Related Documents and, in the case of USF, any
Permitted Note Issuance Related Documents;
 
(xiii) setting forth clearly in its financial statements its separate assets and
liabilities and the fact that the Box Trucks are owned by the applicable Box
Truck SPVs;
 
(xiv) not suggesting in any way, within its financial statements, that its
assets are available to pay the claims of creditors of the Fleet Manager, the
Administrator, any Rental Company, the Affiliates of the foregoing (other than
any other Issuer or any Permitted Note Issuance SPV) or any unaffiliated entity;
 
(xv) compensating all its consultants and agents for services provided to it by
such Persons out of its own funds;
 
(xvi) to the extent that it requires an office to conduct its business,
conducting its business from an office at a separate address from that of the
Fleet Manager, the Administrator, any Rental Company or any Affiliates of the
foregoing (other than any other Issuer, any Permitted Note Issuance SPV or the
Nominee Titleholder); provided that segregated offices in the same building
shall constitute separate addresses for the purposes of this clause (xvi);
provided further that, to the extent that any Issuer, any Permitted Note
Issuance SPV or the Nominee Titleholder has offices in the same location, there
shall be a fair and appropriate allocation of overhead costs among them, and
each such entity shall bear its fair share of such costs;
 
(xvii) having separate stationery from the Fleet Manager, the Administrator, any
Rental Company, the Affiliates of the foregoing or any other unaffiliated entity
(other than any other Issuer, any Permitted Note Issuance SPV or the Nominee
Titleholder);
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
(xviii) accounting for and managing all of its liabilities separately from those
of the Fleet Manager, the Administrator, any Rental Company or any Affiliates of
the foregoing;
 
(xix) allocating, on an arm’s-length basis, all shared corporate operating
services, leases and expenses, including those associated with the services of
shared consultants and agents and shared computer and other office equipment and
software, and otherwise maintaining an arm’s-length relationship with the Fleet
Manager, the Administrator, any Rental Company, the Affiliates of the foregoing
or any other unaffiliated entity, including in connection with the calculation
and allocation of any Operating Expenses and the purchase of any Boxes or Other
Modifications;
 
(xx) refraining from filing or otherwise initiating or supporting the filing of
a motion in any bankruptcy or other insolvency proceeding involving any other
Issuer, any Permitted Note Issuance SPV, the Nominee Titleholder, the Fleet
Manager, the Administrator or any Rental Company to substantively consolidate
any other Issuer, any Permitted Note Issuance SPV or the Nominee Titleholder
with the Fleet Manager, the Administrator, any Rental Company or any Affiliate
thereof;
 
(xxi) remaining solvent and assuring adequate capitalization for the business in
which it is engaged; and
 
(xxii) conducting all of its business (whether written or oral) solely in its
own name so as not to mislead others as to the separate identity of the Fleet
Manager, the Administrator, each Rental Company and the Affiliates of the
foregoing.
 
Each Issuer acknowledges its receipt of a copy of those certain opinion letters
issued by Snell & Wilmer LLP dated the Effective Date, addressing the issues of
substantive consolidation as they may relate to the Fleet Manager, the
Administrator, each Rental Company and each Affiliate of the Fleet Manager
(other than the Issuers, any Permitted Note Issuance SPV or the Nominee
Titleholder) on the one hand and each Issuer, any Permitted Note Issuance SPV
and the Nominee Titleholder on the other hand.  Each Issuer hereby agrees to
maintain in place all policies and procedures and take and continue to take all
action, described in the factual assumptions set forth in such opinion letter
and relating to it.  On or before March 31, of each calendar year, commencing
with March 31, 2011, the Issuers will provide to the Rating Agency and the
Trustee an Officer’s Certificate of each Issuer certifying that it is in
compliance with its obligations under this Section 8.23.
 
Section 8.24. Use of Proceeds of Notes.  The Issuers shall use the proceeds of
Notes to repay Notes, in accordance with the Indenture, to finance the
acquisition of Box Trucks or as otherwise provided in any Series Supplement.
 
Section 8.25. No ERISA Plan.  No Issuer shall establish or maintain or
contribute to any Pension Plan.
 
Section 8.26. No Employees. No Issuer shall have any employees.
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
Section 8.27. Environmental
 
. Each Issuer shall comply in all material respects with all applicable
Environmental Laws, and shall obtain all material licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws in connection with the ownership and operation of its assets (the
“Environmental Permits”).
 
Section 8.28. SPV Fleet Owner Agreement.  Each Box Truck SPV agrees that each
Box Truck owned by it shall at all times after the Effective Date be subject to
the SPV Fleet Owner Agreement.
 
Section 8.29. Maintenance of the Box Trucks.  Each Box Truck SPV shall cause the
Fleet Manager to maintain all of the Box Trucks owned by such Box Truck SPV in
accordance with the Management Standard, except to the extent that any such
failure to comply with such requirements does not, in the aggregate, materially
adversely affect the interests of the Trustee and the Secured Parties under the
Indenture or the likelihood of repayment of any Issuer Obligations.  From time
to time each Box Truck SPV shall make or cause to be made all appropriate
repairs, renewals, and replacements with respect to the Box Trucks owned by it.
 
Section 8.30. Entrance into a Permitted Note Issuance Indenture.  USF shall not
enter into a Permitted Note Issuance Indenture or any other Permitted Note
Issuance Related Document in connection with any Permitted Note Issuance unless:
 
(i) such Permitted Note Issuance Indenture contains provisions substantially the
same as Sections 14.18 and 14.19, and the Permitted Notes issued in such
Permitted Note Issuance are non-recourse to USF except to the extent of Other
Assets;
 
(ii) each Permitted Note Issuance Related Document to which USF is a party
contains a non-petition provision substantially the same as Section 14.17,
prohibiting each other party thereto (other than any Permitted Note Issuance
SPV) from instituting, or joining with any other Person in instituting, against
USF any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings for one year and one day after the payment in full of all
obligations of USF in connection with such Permitted Note Issuance; and
 
(iii) on or prior to the date of such Permitted Note Issuance, each Permitted
Note Issuance SPV party to the Permitted Note Issuance Indenture shall have
entered into a Permitted Note Issuance SPV Limited Guarantee.
 
Section 8.31. Box Truck SPV Permitted Note Limited Guarantees.  Upon the
execution by USF of any Permitted Note Issuance Indenture, each Box Truck SPV
shall enter into an unsecured limited guarantee (each a “Box Truck SPV Permitted
Note Limited Guarantee”), substantially in the form of Exhibit B, in favor of
the Permitted Note Issuance Trustee party to such Permitted Note Issuance
Indenture, pursuant to which such Box Truck SPV will guarantee (solely to the
extent that it has funds available to it through the application of Collections
made in accordance with the priority of payment provisions set forth in the
applicable Series Supplement) the payment by USF of its obligations under such
Permitted Note Issuance Indenture and any Permitted Notes issued thereunder.
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
ARTICLE 9.
 


 
EVENTS OF DEFAULT
 
Section 9.1. Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default”:
 
(a)           the Issuers default in the payment of any interest or prepayment
premium payable on any Note when the same becomes due and payable and such
default continues for a period of three (3) Business Days;
 
(b)           the Issuers default in the payment of any remaining principal of
any Note on the October 2021 Payment Date;
 
(c)           the Trustee for any reason ceases to have a valid and perfected
first-priority security interest in the Collateral, subject, in the case of the
Box Trucks, to Permitted Liens, or any Issuer, UHI, the Nominee Titleholder or
any Affiliate of any of them shall assert that the Trustee has ceased to have a
perfected first-priority security interest in the Collateral;
 
(d)           (i) any Issuer defaults in the observance or performance of any
covenant or agreement of such Issuer pursuant to Section 8.4, 8.14 or 8.19 which
default has a Material Adverse Effect; or (ii) any Issuer or the Nominee
Titleholder defaults in the observance or performance of any other covenant or
agreement of such Issuer or the Nominee Titleholder made in the Indenture (other
than a covenant or agreement, a default in the observance or performance of
which is elsewhere in this Section specifically dealt with) or any other Related
Document which default has a Material Adverse Effect, and which default shall
continue and not be cured for (x) in the case of a default under Section 8.8 or
8.15, a period of five (5) Business Days, and (y) in the case of any other
default, a period of thirty (30) days after the earlier of the date on which (1)
any Issuer or the Nominee Titleholder, as applicable, has actual knowledge
thereof or (2) there shall have been given, by registered or certified mail, to
the Issuers or the Nominee Titleholder, as applicable, by the Trustee or to the
Issuers or the Nominee Titleholder and the Trustee by Noteholders holding Notes
evidencing at least 25% of the Aggregate Note Balance, a written notice
specifying such default and requiring it to be remedied and stating that such
notice is a “Notice of Default” hereunder;
 
(e)           any Issuer or the Nominee Titleholder breaches any representation
or warranty of such Issuer or the Nominee Titleholder contained in the Indenture
or any Related Document in any material respect which breach has a Material
Adverse Effect and which breach shall continue and not be cured for a period of
thirty (30) days after the earlier of the date on which (i) any Issuer or the
Nominee Titleholder, as applicable, obtains knowledge thereof or (ii) there
shall have been given, by registered or certified mail, to the Issuers or the
Nominee Titleholder, as applicable, by the Trustee or to the Issuers or the
Nominee Titleholder and the Trustee by Noteholders holding Notes evidencing at
least 25% of the Aggregate Note Balance, a written notice specifying such
 
 
 
-38-

--------------------------------------------------------------------------------

 
 
breach and requiring it to be cured and stating that such notice is a “Notice of
Default” hereunder;
 
(f)           any final and unappealable (or, if capable of appeal, such appeal
is not being diligently pursued or enforcement thereof has not been stayed)
judgment or order for the payment of money in excess of $100,000 which is not
fully covered by insurance (or in respect of which the insurer has denied
coverage, which denial is not being contested by any Issuer in good faith
proceedings) is rendered against any Issuer and such judgment or order continues
unsatisfied and unstayed for a period of thirty (30) days;
 
(g)           any of the Related Documents or any material portion thereof shall
not be in full force and effect, enforceable in accordance with its terms or any
Issuer, the Nominee Titleholder, UHI or any Affiliate of any of them shall so
assert in writing;
 
(h)           the Securities and Exchange Commission or other regulatory body
having jurisdiction reaches a final determination that any Issuer is an
“investment company” or is under the “control” of an “investment company” under
the Investment Company Act;
 
(i)           any Issuer or the Nominee Titleholder is no longer an indirect
wholly-owned subsidiary of UHI;
 
(j)           the occurrence of a Termination Event;
 
(k)           the occurrence of an Event of Bankruptcy with respect to any
Issuer, the Nominee Titleholder or AMERCO;
 
(l)           an Aggregate Asset Amount Deficiency occurs on any Determination
Date and continues for a period of more than five (5) consecutive Business Days;
 
(m)           (i) a reportable event (within the meaning of Section 4043 of
ERISA), as to which the PBGC has not waived the 30-day notice period, occurs
with respect to any Pension Plan, (ii) any “accumulated funding deficiency”
within the meaning of Section 302 of ERISA, whether or not waived, shall exist
with respect to any Pension Plan, (iii) any Issuer or any Commonly Controlled
Entity makes a withdrawal from any Pension Plan or (iv) any lien in favor of the
PBGC or a Pension Plan shall arise on the related Collateral; provided, that an
event or condition described in subclause (i), (ii) or (iii) of this clause (m)
shall not at any time constitute an Event of Default unless as a result of such
event or condition any Issuer has a liability in respect of a Pension Plan or to
the PBGC in an amount at least equal to $100,000; or
 
(n)           AMERCO at any time no longer owns or controls, directly or
indirectly, greater than 50% of the voting stock of UHI.
 
Section 9.2. Acceleration of Maturity; Rescission and Annulment.  If an Event of
Default referred to in clause (k) of Section 9.1 with respect to any Issuer has
occurred, the unpaid principal amount of the Outstanding Notes, together with
interest accrued but unpaid thereon, and all other amounts due from the Issuers
to the Noteholders or any other Secured Party under the Indenture, shall
immediately and without further act become due and payable.  If any other
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
Event of Default has occurred, then the Trustee may, or shall, at the direction
of the Required Noteholders, declare all of the Outstanding Notes to be
immediately due and payable, by a notice in writing to the Issuers, and upon any
such declaration the unpaid principal amount of the Notes, together with accrued
and unpaid interest thereon through the date of acceleration and all other
amounts due from the Issuers to the Noteholders or any other Secured Party,
shall become immediately due and payable.
 
At any time after such declaration of acceleration of maturity has been made
with respect to the Notes and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article 9, the Required Noteholders, by written notice to the Issuers and the
Trustee, may rescind and annul such declaration and its consequences; provided,
that, no such rescission shall affect any subsequent default or impair any right
consequent thereto.
 
Section 9.3. Collection of Indebtedness and Suits for Enforcement by the
Trustee.  Each Issuer, jointly and severally, covenants that if (i) default is
made in the payment of any interest or prepayment premium on any Note when the
same becomes due and payable, and such default continues for a period of three
(3) Business Days or (ii) default is made in the payment of the principal of any
Note when the same becomes due and payable, by acceleration or at stated
maturity, such Issuer will, upon demand of the Trustee, pay to it, for the
benefit of the Holders of such Notes, the whole amount then due and payable on
such Notes for principal and interest, with interest upon the overdue principal,
and, to the extent payment at such rate of interest shall be legally
enforceable, upon overdue installments of interest or prepayment premium, at the
Note Rate borne by the Notes or any other applicable default rate, and in
addition thereto such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and each of its agents and counsel.
 
In case the Issuers shall fail forthwith to pay such amounts upon such demand,
the Trustee may or shall, at the direction of the Required Noteholders, in its
own name and as trustee of an express trust, shall institute a proceeding for
the collection of the sums so due and unpaid, and may prosecute such proceeding
to judgment or final decree, and may enforce the same against any one or more of
the Issuers or other obligor upon such Notes and collect in the manner provided
by law out of the Collateral, wherever situated, the monies adjudged or decreed
to be payable.
 
If an Event of Default occurs and is continuing, the Trustee may, as more
particularly provided in Section 9.4, in its discretion, proceed to protect and
enforce its rights and the rights of the Noteholders, by such appropriate
proceedings as the Trustee shall deem most effective to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in the Indenture or any other Related Document or in aid of the exercise of any
power granted herein or therein, or to enforce any other proper remedy or legal
or equitable right vested in the Trustee by the Indenture, any other Related
Document or by law.
 
In case there shall be pending, relative to any Issuer, any other obligor upon
the Notes or any Person having or claiming an ownership interest in any Issuer
Assets, proceedings under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
other similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of any Issuer or its property or such other
obligor or such Person or the property of such other obligor or such Person, or
in the case of any other comparable judicial proceedings relative to any Issuer,
other obligor upon the Notes or such Person or to the creditors or property of
any Issuer, such other obligor or such Person, the Trustee, irrespective of
whether the principal of any Notes shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand pursuant to the provisions of this Section 9.3, shall
be entitled and empowered, by intervention in such proceedings or otherwise:
 
(i) to file and prove a claim or claims for the whole amount of principal,
interest and prepayment premium owing and unpaid in respect of the Notes and any
other Issuer Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence, bad faith or willful
misconduct) and of the Noteholders allowed in such proceedings;
 
(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Notes in any election of a trustee, a standby trustee or
person performing similar functions in any such proceedings;
 
(iii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute all amounts received with respect to the
claims of the Noteholders and of the Trustee on their behalf; and
 
(iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee or the Holders
of the Notes allowed in any judicial proceedings relative to the Issuers, such
other obligor upon the Notes, any Person claiming an ownership interest in the
Issuer Assets, their respective creditors and their property.
 
Any trustee, receiver, liquidator, custodian or other similar official in any
such proceeding is hereby authorized by each of such Noteholders to make
payments to the Trustee, and, in the event that the Trustee shall consent to the
making of payments directly to such Noteholders, to pay to the Trustee such
amounts as shall be sufficient to cover reasonable compensation to the Trustee,
each predecessor Trustee and their respective agents, attorneys and counsel, and
all other expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Noteholder in any such
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.
 
All rights of action and of asserting claims under the Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other proceedings relative
thereto, and any such action or proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, subject to the payment of the expenses, disbursements and compensation
of the Trustee, each predecessor Trustee and their respective agents and
attorneys, shall be for the ratable benefit of the Holders of the Notes and the
other Secured Parties.
 
In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of the Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the Holders of the
Notes, and it shall not be necessary to make any Noteholder a party to any such
proceedings.
 
Section 9.4. Remedies; Priorities.  If an Event of Default shall have occurred
and be continuing and the Notes have been accelerated under Section 9.2, the
Trustee may institute proceedings to enforce the obligations of the Issuers
hereunder in its own name and as trustee of an express trust for the collection
of all amounts then payable on the Notes or under the Indenture with respect
thereto or any other Issuer Obligations, whether by declaration or otherwise,
enforce any judgment obtained, and collect from any one or more of the Issuers
and any other obligor upon such Notes monies adjudged due.  In addition, the
Trustee (subject to Section 9.5) may exercise the rights and remedies provided
herein and those available to it under the Related Documents, including one or
more of the following:
 
(i) institute proceedings from time to time for the complete or partial
foreclosure of the Indenture with respect to the Collateral;
 
(ii) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the
Trustee, the Holders of the Notes and any other Secured Party;
 
(iii) sell the Collateral or any portion thereof or rights or interests therein,
at one or more public or private sales called and conducted in any manner
permitted by law;
 
(iv) transfer all or any part of the Collateral into the name of the Trustee or
its nominee;
 
(v) notify the parties obligated on any of the Collateral to make payment to the
Trustee or its assignee of any amount due or to become due thereunder; and
 
(vi) at its option and at the expense and for the account of the Issuers, at any
time or from time to time, take all actions which the Trustee reasonably deems
necessary to protect or preserve the Collateral and to realize upon the
Collateral;
 
provided that the Trustee may not sell or otherwise liquidate the Collateral
following an Event of Default, unless (A) the Holders of Notes representing 100%
of the Aggregate Note Balance
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
consent thereto, (B) the proceeds of such sale or liquidation distributable to
the Noteholders are sufficient to discharge in full all amounts then due and
unpaid upon the Notes for principal and interest or (C) (1) the Trustee
determines that there is a reasonable likelihood that the Collateral will not
continue to provide sufficient funds for the payment of principal of and
interest on the Notes as they would have become due if the Notes had not been
declared due and payable and (2) the Trustee obtains the consent of the Required
Noteholders.  In determining such sufficiency or insufficiency with respect to
clause (B) and (C), the Trustee may, but need not, obtain and rely upon an
opinion of an investment banking or accounting firm of national reputation as to
the feasibility of such proposed action and as to the sufficiency of the
Collateral for such purpose.
 
Any sale of the Collateral or any part thereof may, with prior notice to the
Issuers, be made in one or more lots at public or private sale, for cash, on
credit or for future delivery, and upon such other terms as the Trustee may deem
commercially reasonable.  The Trustee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Trustee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Issuers shall cooperate
with the Trustee in all reasonable ways in order to assist the Trustee in the
sale and other disposition of the Collateral.
 
If the Trustee collects any money or property pursuant to this Article 9, such
money or property shall be held by the Trustee as additional collateral
hereunder and the Trustee shall pay out such money or property in the following
order:
 
FIRST:  to the Trustee for amounts due under Section 11.5; and
 
SECOND:  to the Box Truck Collection Account for distribution in accordance with
the provisions of Article 5.
 
Section 9.5. Optional Preservation of the Collateral.  If the Notes have been
declared to be due and payable under Section 9.2 following an Event of Default
and such declaration and its consequences have not been rescinded and annulled,
the Trustee may, but need not, elect to maintain possession of the
Collateral.  It is the desire of the parties hereto and the Noteholders that
there be at all times sufficient funds for the payment of principal of and
interest on the Notes, and the Trustee shall take such desire into account when
determining whether to maintain possession of the Collateral pursuant to this
Section 9.5.  In determining whether to maintain possession of the Collateral,
the Trustee may, but need not, obtain and rely upon an opinion of an investment
banking or accounting firm of national reputation as to the feasibility of such
proposed action and as to the sufficiency of the Collateral for such
purpose.  Nothing contained in this Section 9.5 shall be construed to require
the Trustee to preserve the Collateral securing the Issuer Obligations if
prohibited by applicable law or if the Trustee is authorized, directed or
permitted to liquidate the Collateral pursuant to Section 9.4.
 
Section 9.6. Limitation on Suits.  No Holder of any Note shall have any right to
institute any proceeding, judicial or otherwise, with respect to the Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
thereunder, unless:
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
(a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
 
(b) Holders holding Notes evidencing at least 25% of the Aggregate Note Balance
(or, if applicable, at least 25% the Aggregate Note Balance of each Class of
Notes) have made written request to the Trustee to institute such proceeding in
respect of such Event of Default in its own name as the Trustee hereunder;
 
(c) such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to it against the costs, expenses and liabilities to be incurred in
complying with such request;
 
(d) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute such proceedings; and
 
(e) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Required Noteholders;
 
it being understood and intended that no one or more Holders of the Notes shall
have any right in any manner whatever by virtue of, or by availing of, any
provision of the Indenture to affect, disturb or prejudice the rights of any
other Holders of the Notes or to obtain or to seek to obtain priority or
preference over any other Holders or to enforce any right under the Indenture,
except in the manner herein provided.
 
In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of Notes, each representing less
than the Required Noteholders, the Trustee shall act at the direction of the
group of Holders of Notes with the greatest amount of Notes; provided, however,
that should the Trustee receive conflicting or inconsistent requests on
indemnity from two or more groups of Holders holding an equal principal amount
of Notes, the Trustee in its sole discretion may determine what action, if any,
shall be taken, notwithstanding any other provisions of the Indenture.
 
Section 9.7. Unconditional Rights of Noteholders to Receive Principal and
Interest.  Notwithstanding any other provisions in the Indenture, the Holder of
any Note shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest, if any, on such Note on or after the
respective due dates thereof expressed in such Note or in the Indenture in
accordance with the terms of the Indenture and to institute suit for the
enforcement of any such payment, and such right shall not be impaired without
the consent of such Holder.
 
Section 9.8. Restoration of Rights and Remedies.  If the Trustee or any Secured
Party has instituted any Proceeding to enforce any right or remedy under the
Indenture and such Proceeding has been discontinued or abandoned for any reason
or has been determined adversely to the Trustee or to such Secured Party, then
and in every such case the Issuers, the Trustee and such Secured Parties shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and such Secured Parties shall continue as though no
such Proceeding had been instituted.
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
Section 9.9. Rights and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to the Trustee or to any Secured Party is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
Section 9.10. Delay or Omission Not a Waiver.  No delay or omission of the
Trustee or any Noteholder to exercise any right or remedy accruing upon any
Default, Event of Default, Potential Rapid Amortization Event or Rapid
Amortization Event shall impair any such right or remedy or constitute a waiver
of any such Default, Event of Default, Potential Rapid Amortization Event or
Rapid Amortization Event or an acquiescence therein.  Every right and remedy
given by this Article 9 or by law to the Trustee or the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Noteholders, as the case may be.
 
Section 9.11. Control by the Required Noteholders.  Notwithstanding any other
provision of the Indenture or any other Related Document to the contrary, the
Required Noteholders shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee with
respect to the Notes or exercising any trust or power conferred on the Trustee;
provided that
 
(a) such direction shall not be in conflict with any rule of law or with the
Indenture;
 
(b) subject to the express terms of Section 9.4, any direction to the Trustee to
sell or liquidate the Collateral shall be by the Holders of Notes representing
not less than 100% of the Aggregate Note Balance;
 
(c) if the conditions set forth in Section 9.5 have been satisfied and the
Trustee elects to retain the Collateral pursuant to such Section, then direction
to the Trustee by Holders of Notes representing 100% of the Aggregate Note
Balance shall be required to sell or liquidate the Collateral;
 
(d) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; and
 
(e) such direction shall be in writing;
 
provided further, that the Trustee need not take any action that it reasonably
determines might involve it in liability (if it has reasonable grounds to
believe that such liability will not be reimbursed or such liability is not
covered by an indemnity or other reasonable security) or might materially
adversely affect the rights of any Noteholders not consenting to such action.
 
Section 9.12. Waiver of Past Defaults.  An Event of Default shall continue
unless and until waived by the Holders in accordance with this Section
9.12.  Prior to the declaration of the acceleration of the maturity of the Notes
as provided in Section 9.2, the Required
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
Noteholders may, on behalf of all Holders, waive any past Default or Event of
Default and its consequences except a Default or Event of Default arising from a
default (a) in payment of principal of or interest or prepayment premium on any
of the Notes (unless such payment shall have been made in full) or (b) in
respect of a covenant or provision hereof which cannot be modified or amended
without the consent of the Holder of each Note.  In the case of any such waiver,
the Issuers, the Trustee and the Holders of the Notes shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereto.
 
Upon any such waiver, such Default or Event of Default shall cease to exist and
be deemed to have been cured and not to have occurred, and any Event of Default
arising from such Default shall be deemed to have been cured and not to have
occurred, for every purpose of the Indenture; but no such waiver shall extend to
any subsequent or other Default or Event of Default or impair any right
consequent thereto.  The Issuers shall give prompt written notice of any waiver
to the Rating Agency.
 
Section 9.13. Undertaking for Costs.  All parties to the Indenture agree, and
each Holder of any Note by such Holder’s acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under the Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as the Trustee, the
filing by any party litigant in such Proceeding of an undertaking to pay the
costs of such Proceeding, and that such court may in its discretion assess
reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such Proceeding, having due regard to the merits and good faith of
the claims or defenses made by such party litigant; but the provisions of this
Section 9.13 shall not apply to (a) any suit instituted by the Trustee, (b) any
suit instituted by any Noteholder or group of Noteholders, in each case holding
in the aggregate more than 10% of Aggregate Note Balance or (c) any suit
instituted by any Noteholder for the enforcement of the payment of principal of
or interest on any Note on or after the respective due dates expressed in such
Note and in the Indenture.
 
Section 9.14. Waiver of Certain Rights.  (a) Each Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead or in any manner whatsoever, claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, that may affect the covenants or the performance of the Indenture or any
Related Document; and each Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
(b) Each Issuer, to the extent it may lawfully do so, on behalf of itself and
all who may claim through or under it, including any and all subsequent
creditors, vendees, assignees and lienors, expressly waives and releases any,
every and all rights to presentment, demand, protest or any notice (to the
extent permitted by applicable law and except as specifically provided in the
Indenture) of any kind in connection with the Indenture, any other Related
Document or any Collateral or to have any marshalling of the Collateral upon any
sale, whether made under any power of sale granted hereunder or any other
Related Document, or pursuant to judicial proceedings or upon any foreclosure or
any enforcement of the Indenture or
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
any other Related Document and consents and agrees that all the Collateral may
at any such sale be offered and sold as an entirety or in lots or otherwise as
the Trustee may be directed by the Required Noteholders hereunder.
 
Section 9.15. Sale of Collateral.  In connection with any sale of any Collateral
pursuant to this Article 9 or under any judgment, order or decree in any
judicial proceeding for the foreclosure or involving the enforcement of
the Indenture or any other Security Agreement:
 
(i) the Trustee, any Noteholder and/or any other Secured Party may bid for and
purchase the property being sold, and upon compliance with the terms of the sale
may hold, retain, possess and dispose of such property in its own absolute right
without further accountability;
 
(ii) the Trustee may make and deliver to the purchaser or purchasers a good and
sufficient deed, bill of sale and instrument of assignment and transfer of the
property sold; and
 
(iii) the receipt of the Trustee or of the officer thereof making such sale
shall be a sufficient discharge to the purchaser or purchasers at such sale for
his or their purchase money, and such purchaser or purchasers, and his or their
assigns or personal representatives, shall not, after paying such purchase money
and receiving such receipt of the Trustee or of such officer therefore, be
obliged to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof.
 
Section 9.16. Action on Notes.  The Trustee’s right to seek and recover judgment
on the Notes or under the Indenture shall not be affected by the seeking,
obtaining or application of any other relief under or with respect to the
Indenture.  Neither the Lien of the Indenture nor any rights or remedies of the
Trustee or the Noteholders shall be impaired by the recovery of any judgment by
the Trustee against any Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral.
 
ARTICLE 10.
 


 
RAPID AMORTIZATION EVENTS
 
Section 10.1. Rapid Amortization Events.  If any of the following events shall
occur (each, a “Rapid Amortization Event”):
 
(a) the occurrence of any Event of Default (other than as a result of any event
described in clause (c) below);
 
(b) the occurrence of an Event of Bankruptcy with respect to the Fleet Manager,
the Nominee Titleholder or any Rental Company;
 
(c) the occurrence of an Event of Bankruptcy with respect to any Issuer;
 
(d) the occurrence of any Enforcement Event;
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
(e) the occurrence of any Administrator Default;
 
(f) (i) during the period from and including the fourth (4th) Determination Date
following the Effective Date and ending on and including the eleventh (11th)
Determination following the Effective Date, the Twelve-Month DSCR as of two
consecutive Determination Dates is less than 1.15 or (ii) beginning on the
twelfth (12th) Determination Date following the Effective Date, the Twelve-Month
DSCR as of any Determination Date is less than 1.15; or
 
(g) any other event shall occur which may be specified in the applicable Series
Supplement as a “Rapid Amortization Event”;
 
then (i) in the case of any event described in clause (a), (b), (d), (e), (f) or
(g) above (with respect to clause (g) above, only to the extent such Rapid
Amortization Event is subject to waiver as set forth in the applicable Series
Supplement), the Trustee may, or shall, at the direction of the Required
Noteholders, by written notice to the Issuers, declare that a Rapid Amortization
Event has occurred as of the date of the notice or (ii) in the case of any event
described in clause (c) or (g) above (with respect to clause (g) above, only to
the extent such Rapid Amortization Event is not subject to waiver as set forth
in the applicable Series Supplement), a Rapid Amortization Event shall
immediately occur without any notice or other action on the part of the Trustee
or any Noteholder.  Any Rapid Amortization Event occurring as a result of any
event described in clause (c) or (g) above (with respect to clause (g) above,
only to the extent so specified in the applicable Series Supplement) shall not
be subject to waiver.
 
ARTICLE 11.
 


 
THE TRUSTEE
 
Section 11.1. Duties of the Trustee.  (a) If an Event of Default has occurred
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by the Indenture and the other Security Agreements, and use the
same degree of care and skill in their exercise, as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs.
 
(b) Except during the occurrence and continuance of an Event of Default:
 
(i) the Trustee undertakes to perform only those duties that are specifically
set forth in the Indenture and no others, and no implied covenants or
obligations shall be read into the Indenture or any other Security Agreement
against the Trustee; and
 
(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of the Indenture.  However, the Trustee shall examine the
certificates and opinions to determine whether or not they conform on their face
to the requirements of the Indenture.
 
(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
(i) This clause does not limit the effect of clause (b) of this Section 11.1.
 
(ii) The Trustee shall not be liable for any error of judgment made in good
faith unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts.
 
(iii) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it and
contemplated by the Indenture.
 
(iv) The Trustee shall not be charged with knowledge of Event of Default or a
Rapid Amortization Event unless a Trust Officer obtains actual knowledge thereof
or receives written notice thereof.
 
(v) The Trustee shall not be charged with knowledge of any default by the Fleet
Manager in the performance of its obligations under any Related Document, unless
a Trust Officer of the Trustee obtains actual knowledge thereof or receives
written notice thereof.
 
(d) Notwithstanding anything to the contrary contained in the Indenture, no
provision of the Indenture shall require the Trustee to expend or risk its own
funds or incur any liability if there is reasonable ground for believing that
the repayment of such funds is not reasonably assured to it by the security
afforded to it by the terms of the Indenture or if it shall not have received
indemnity reasonably satisfactory to it against any loss, liability or expense.
 
(e) In the event that the Paying Agent or the Registrar, if not the Trustee,
shall fail to perform any obligation, duty or agreement in the manner or on the
day required to be performed by the Paying Agent or the Registrar, as the case
may be, under the Indenture, the Trustee shall be obligated as soon as
practicable upon actual knowledge of a Trust Officer thereof and receipt of
appropriate records and information, if any, to perform such obligation, duty or
agreement in the manner so required; provided that, in connection with the
Trustee’s performance of any such obligation of the Paying Agent to pay funds
hereunder, the Trustee shall have received from the Paying Agent any such funds
previously advanced to the Paying Agent.
 
(f) Subject to Section 11.3, all monies received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other funds except to the
extent required by law or the Related Documents.
 
Section 11.2. Rights of the Trustee.  (a) Except as otherwise provided by
Section 11.1:
 
(i)           The Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting based upon any document believed by it to be
genuine and to have been signed by or presented by the proper person.
 
(ii)           The Trustee may consult with counsel of its selection and the
written advice of such counsel or any Opinion of Counsel shall be full and
complete
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.
 
(iii)           The Trustee may act through agents, custodians and nominees and
shall not be liable for any misconduct or negligence on the part of, or for the
supervision of, any such agent, custodian or nominee so long as such agent,
custodian or nominee is appointed with due care.
 
(iv)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers conferred upon it by the Indenture or any other Security Agreement.
 
(v)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by the Indenture, or to institute, conduct or
defend any litigation hereunder or in relation hereto, at the request, order or
direction of any of the Noteholders, pursuant to the provisions of the
Indenture, unless the Trustee shall have been offered reasonable security or
indemnity satisfactory to the Trustee against the costs, expenses and
liabilities which may be incurred therein or thereby or shall have reasonable
grounds to believe that repayment of such costs, expenses and liabilities is not
reasonably assured to it.
 
(vi)           The Trustee shall not be bound to make any investigation into the
facts of matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing so to do by the Required Noteholders.
 
(vii)           The Trustee shall not be liable for any losses or liquidation
penalties in connection with Permitted Investments (other than as an obligor
with respect to any Permitted Investments for which the institution acting as
Trustee is an obligor).
 
(b)           The Trustee shall not be liable for the acts or omissions of any
successor to the Trustee.
 
Section 11.3. Individual Rights of the Trustee.  The Trustee in its individual
or any other capacity may become the owner or pledgee of Notes and may otherwise
deal with any Issuer or an Affiliate of any Issuer with the same rights it would
have if it were not Trustee.  However, the Trustee is subject to Section 11.6.
 
Section 11.4. Notice of Events of Default, Rapid Amortization Events, Defaults
and Potential Rapid Amortization Events.  If an Event of Default, Rapid
Amortization Event, Default or Potential Rapid Amortization Event occurs and is
continuing and if a Trust Officer of the Trustee actually knows or receives
written notice thereof, the Trustee shall promptly provide each Noteholder (if
the Notes of such Noteholder are represented by a Global Note, by telephone and
facsimile, and if such Notes are represented by Definitive Notes, by first class
mail) and the Rating Agency with notice of such Event of Default, Rapid
Amortization Event, Default or Potential Rapid Amortization Event.
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
Section 11.5. Compensation and Expenses.  (a) The Issuers shall promptly pay to
the Trustee from time to time compensation for its acceptance of the Indenture
and services hereunder as the Issuers and the Trustee may agree from time to
time.  The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust.  Except as may otherwise be
expressly provided herein, the Issuers shall reimburse the Trustee promptly upon
request for all reasonable disbursements, advances and expenses incurred or made
by it in addition to the compensation for its services in accordance with the
priority of payment provisions set forth in the applicable Series
Supplement.  Such expenses shall include (i) the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel and (ii) the
reasonable expenses of the Trustee’s agents in administering the Collateral.
 
(b) The Issuers shall not be required to reimburse any expense or indemnify the
Trustee against any loss, liability, or expense incurred by the Trustee through
the Trustee’s own willful misconduct, negligence or bad faith.
 
(c) When the Trustee incurs expenses or renders services after an Event of
Default or Rapid Amortization Event occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under the
Bankruptcy Code.
 
(d) The provisions of this Section 11.5 shall survive the termination of this
Indenture and the resignation and removal of the Trustee.
 
Section 11.6. Eligibility Disqualification.  (a) The Trustee hereunder shall at
all times be a corporation organized and doing business under the laws of the
United States or any state thereof authorized under such laws to exercise
corporate trust powers, having a long-term unsecured debt rating of at least
“A2” by Moody’s and “A” by Standard & Poor’s having, in the case of an entity
that is subject to risk-based capital adequacy requirements, risk-based capital
of at least $500,000,000 or, in the case of an entity that is not subject to
risk-based capital adequacy requirements, having a combined capital and surplus
of at least $500,000,000 and subject to supervision or examination by federal or
state authority, and shall satisfy the requirements for a trustee set forth in
paragraph (a)(4)(i) of Rule 3a-7 under the Investment Company Act.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section 11.6, the risk-based capital or the combined
capital and surplus of such corporation, as the case may be, shall be deemed to
be its risk-based capital or combined capital and surplus as set forth in the
most recent report of condition so published.
 
(b) If at any time the Trustee ceases to be eligible in accordance with the
provisions of this Section 11.6, the Trustee shall resign immediately in the
manner and with the effect specified in Section 11.7.
 
Section 11.7. Replacement of the Trustee.  (a) A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this Section
11.7 and the satisfaction of the Rating Agency Condition.
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
(b) The Trustee may, after giving sixty (60) days’ prior written notice to the
Issuers, each Noteholder and the Rating Agency, resign at any time and be
discharged from the trust hereby created by so notifying the Issuers; provided,
however, that no such resignation of the Trustee shall be effective until a
successor trustee has assumed the obligations of the Trustee hereunder.  The
Required Noteholders may remove the Trustee by so notifying the Trustee, the
Issuers and the Rating Agency.  The Issuers shall remove the Trustee upon notice
to the Rating Agency if:
 
(i) the Trustee fails to comply with Section 11.6;
 
(ii) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under the Bankruptcy Code;
 
(iii) a custodian or public officer takes charge of the Trustee or its property;
or
 
(iv) the Trustee becomes incapable of acting.
 
If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee;
provided, however that if an Event of Default has occurred and is continuing,
only the Required Noteholders may designate and appoint any successor Trustee.
 
(c) If a successor Trustee does not take office within thirty (30) days after
the retiring Trustee resigns or is removed, the retiring Trustee, any Issuer or
any Secured Party may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
 
(d) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring or removed Trustee, to the Issuers.  Thereupon the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under the
2010-1 Base Indenture and any Series Supplement.  The successor Trustee shall
mail a notice of its succession to Noteholders.  The retiring Trustee shall
promptly transfer all property held by it as Trustee to the successor
Trustee.  Notwithstanding replacement of the Trustee pursuant to this Section
11.7, the Issuers’ obligations under Sections 11.5 and 11.11 shall continue for
the benefit of the retiring Trustee.
 
Section 11.8. Successor Trustee by Merger, etc.  Subject to Section 11.6, if the
Trustee consolidates, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation, the successor
corporation without any further act shall be the successor Trustee; provided
that such successor corporation shall provide written notice of such
consolidation, merger or conversion to the Issuers and each Noteholder.
 
Section 11.9. Appointment of Co-Trustee or Separate Trustee.  (a)
Notwithstanding any other provisions of this 2010-1 Base Indenture or any Series
Supplement, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Collateral may at the time be located,
the Trustee shall have the power and may execute and deliver all instruments to
appoint one or more persons to act as a co-trustee or co-trustees, or separate
trustee or separate trustees, of all or any part of the Collateral, and to vest
in such Person or Persons, in such capacity and for the benefit of the Secured
Parties, such title to the Collateral,
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
or any part thereof, and, subject to the other provisions of this Section 11.9,
such powers, duties, obligations, rights and trusts as the Trustee may consider
necessary or desirable.  No co-trustee or separate trustee hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
11.6 and no notice to Noteholders of the appointment of any co-trustee or
separate trustee shall be required under Section 11.7.  No co-trustee shall be
appointed without the consent of each Issuer unless such appointment is required
as a matter of state law or to enable the Trustee to perform its functions
hereunder.
 
(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
 
(i) The Notes of each Series shall be authenticated and delivered solely by the
Trustee or an authenticating agent appointed by the Trustee;
 
(ii) All rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed,
the Trustee shall be incompetent or unqualified to perform, such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Collateral or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Trustee;
 
(iii) No trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
 
(iv) The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
 
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then-separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article 11.  Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this 2010-1 Base
Indenture, any Series Supplement and any other Security Agreement, specifically
including every provision of this 2010-1 Base Indenture, any Series Supplement
or any other Security Agreement relating to the conduct of, affecting the
liability of, or affording protection to, the Trustee.  Every such instrument
shall be filed with the Trustee and a copy thereof given to the Issuers.
 
(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this 2010-1 Base
Indenture, any Series Supplement or any other Security Agreement on its behalf
and in its name.  If any separate trustee or co-trustee
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.
 
(e) In connection with the appointment of a co-trustee, the Trustee may, at any
time, at the Trustee’s sole cost and expense, without notice to the Noteholders,
delegate its duties under this 2010-1 Base Indenture and any Series Supplement
to any Person who agrees to conduct such duties in accordance with the terms
hereof; provided, however, that no such delegation shall relieve the Trustee of
its obligations and responsibilities hereunder with respect to any such
delegated duties.
 
Section 11.10. Representations and Warranties of the Trustee.  The Trustee
represents and warrants to each Issuer and the Secured Parties that:
 
(i) The Trustee is a national banking association, organized, existing and in
good standing under the laws of the United States of America;
 
(ii) The Trustee has full power, authority and right to execute, deliver and
perform this 2010-1 Base Indenture, any Series Supplement issued concurrently
with this 2010-1 Base Indenture and each other Security Agreement and to
authenticate the Notes, and has taken all necessary action to authorize the
execution, delivery and performance by it of this 2010-1 Base Indenture, any
Series Supplement issued concurrently with this 2010-1 Base Indenture and each
other Security Agreement and to authenticate the Notes;
 
(iii) This 2010-1 Base Indenture and each other Security Agreement has been duly
executed and delivered by the Trustee; and
 
(iv) The Trustee meets the requirements of eligibility as a trustee hereunder
set forth in Section 11.6.
 
Section 11.11. Issuer Indemnification of the Trustee.  The Issuers shall,
jointly and severally, indemnify and hold harmless the Trustee and its
directors, officers, agents and employees from and against any claim, loss,
liability, expense, damage or injury suffered or sustained by reason of any
acts, omissions or alleged acts or omissions arising out of the activities of
the Trustee pursuant to this 2010-1 Base Indenture or any Series Supplement,
including but not limited to any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses reasonably incurred in connection
with the defense of any actual or threatened action, proceeding or claim;
provided, however, that the Issuers shall not indemnify the Trustee or its
directors, officers, employees or agents if such acts, omissions or alleged acts
or omissions constitute bad faith, negligence or willful misconduct by the
Trustee; provided further that any amounts payable pursuant to this Section
11.11 shall be made through the application of Collections made in accordance
with the priority of payment provisions set forth in the applicable Series
Supplement.  The indemnity provided herein shall survive the termination of the
Indenture and the resignation and removal of the Trustee.
 
 
ARTICLE 12.
 
 
DISCHARGE OF INDENTURE
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
Section 12.1. Termination of the Issuers’ Obligations.  (a) The Indenture shall
cease to be of further effect (except that each Issuer’s obligations under
Section 11.5 and Section 11.11 and the Trustee’s and Paying Agent’s obligations
under Section 12.3 shall survive) when all Outstanding Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost or
stolen Notes which have been replaced or paid) to the Trustee for cancellation
and the Issuers have paid all sums payable hereunder or under any Related
Document.
 
(b) In addition, except as may be provided to the contrary in any Series
Supplement, the Issuers may terminate all of their obligations under the
Indenture if:
 
(i) the Issuers irrevocably deposit in trust with the Trustee or at the option
of the Trustee, with a trustee reasonably satisfactory to the Trustee and the
Issuers under the terms of an irrevocable trust agreement in form and substance
satisfactory to the Trustee, money or U.S. Government Obligations in an amount
sufficient, in the opinion of a nationally recognized firm of independent
certified public accountants expressed in a written certification thereof
delivered to the Trustee, to pay, when due, principal of and interest and
prepayment premium on the Notes to maturity or redemption, as the case may be,
and to pay all other sums payable by them hereunder; provided, however, that (1)
the trustee of the irrevocable trust shall have been irrevocably instructed to
pay such money or the proceeds of such U.S. Government Obligations to the
Trustee and (2) the Trustee shall have been irrevocably instructed to apply such
money or the proceeds of such U.S. Government Obligations to the payment of said
principal, interest and prepayment premium with respect to the Notes;
 
(ii) each Issuer delivers to the Trustee an Officer’s Certificate stating that
all conditions precedent to satisfaction and discharge of the Indenture have
been complied with, and an Opinion of Counsel to the same effect; and
 
(iii) the Rating Agency Condition is satisfied.
 
Then, the Indenture shall cease to be of further effect (except as provided in
this Section 12.1), and the Trustee, on demand of the Issuers, shall execute
proper instruments acknowledging confirmation of and discharge under the
Indenture.
 
(c) After such irrevocable deposit made pursuant to Section 12.1(b) and
satisfaction of the other conditions set forth herein, the Trustee upon request
shall acknowledge in writing the discharge of the Issuers’ obligations under the
Indenture except for those surviving obligations specified above.
 
In order to have money available on a payment date to pay principal or interest
on the Notes, the U.S. Government Obligations shall be payable as to principal
or interest at least one Business Day before such payment date in such amounts
as will provide the necessary money.  U.S. Government Obligations shall not be
callable at the issuer’s option.
 
Section 12.2. Application of Trust Money.  The Trustee or a trustee satisfactory
to the Trustee and the Issuers shall hold in trust money or U.S. Government
Obligations deposited with it pursuant to Section 12.1.  The Trustee shall apply
the deposited money and the
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
money from U.S. Government Obligations through the Paying Agent in accordance
with the Indenture to the payment of principal of and interest on the Notes.
 
The provisions of this Section 12.2 shall survive the expiration or earlier
termination of the Indenture.
 
Section 12.3. Repayment to the Issuers.  The Trustee and the Paying Agent shall
promptly pay to the Issuers, at their direction upon written request, any excess
money or, pursuant to Sections 2.6, return any Notes held by them at any time.
 
The provisions of this Section 12.3 shall survive the expiration or earlier
termination of the Indenture.
 
Section 12.4. Reinstatement.  If the Trustee or Paying Agent is unable to apply
any funds received under this Article 12 by reason of any proceeding, order or
judgment of any court or Governmental Authority enjoining, restraining or
otherwise prohibiting such application, the Issuer Obligations shall be revived
and reinstated as though no deposit had occurred, until such time as the Trustee
or Paying Agent is permitted to apply all such funds or property in accordance
with this Article 12.  If the Issuers make any payment of principal of, or
interest or prepayment premium on, any Notes or any other sums under the
Indenture while such obligations have been reinstated, the Issuers shall be
subrogated to the rights of the Noteholders or other Secured Parties who
received such funds or property from the Trustee to receive such payment in
respect of the Notes.
 
 
ARTICLE 13.
 


 
AMENDMENTS
 
Section 13.1. Without Consent of the Noteholders.  Without the consent of any
Noteholder, the Issuers and the Trustee, at any time and from time to time, may
enter into one or more Supplements hereto, in form satisfactory to the Trustee,
and any Issuer may amend or otherwise modify any Related Document to which it is
a party, in each case for any of the following purposes:
 
(a)           subject to Section 2.3, to create a new Series of Notes;
 
(b)           to add to the covenants of any Issuer for the benefit of any
Secured Parties or to surrender any right or power herein conferred upon any
Issuer (provided, however, that no Issuer will pursuant to this subsection
13.1(b) surrender any right or power it has against any other Issuer, the
Nominee Titleholder, the Fleet Manager or any Rental Company under the Related
Documents);
 
(c)           to mortgage, pledge, convey, assign and transfer to the Trustee
any prop­erty or assets as security for the Notes and to specify the terms and
conditions upon which such property or assets are to be held and dealt with by
the Trustee and to set forth such other provisions in respect thereof as may be
required by the Indenture or as may, consistent with the provisions of the
Indenture, be deemed appropriate by the Issuers and the Trustee, or to correct
or amplify the description of any such property or assets at any
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
time so mortgaged, pledged, conveyed and transferred to the Trustee on behalf of
the Secured Parties;
 
(d)           to cure any mistake, ambiguity, defect, or inconsistency or to
correct or supplement any provision contained herein or in any Related Document
to which any Issuer is a party;
 
(e)           to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Notes; or
 
(f)           to correct or supplement any provision herein or in any Related
Document to which any Issuer is a party which may be inconsistent with any other
provision herein or therein or to make consistent any other provisions with
respect to matters or questions arising hereunder or under any Related Document
to which any Issuer is a party;
 
provided, however, that such action shall not adversely affect in any material
respect the interests of any Noteholders, as evidenced by an Officer’s
Certificate delivered to the Trustee.  Upon the request of the Issuers, the
Trustee shall join with the Issuers in the execution of any Supplement
authorized or permitted by the terms of the Indenture and shall make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into such Supplement which adversely
affects its own rights, duties or immunities under the Indenture or
otherwise.  The Issuers shall give, or cause to be given, prior written notice
of any amendment to be made pursuant to this Section 13.1 to the Rating Agency.
 
Section 13.2. With Consent of the Noteholders.  Except as provided in Section
13.1, the provisions of this 2010-1 Base Indenture and any Series Supplement
(unless otherwise provided in such Series Supplement) and each other Related
Document to which any Issuer is a party may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to in writing by each Issuer, the Trustee and the Required
Noteholders.  In addition to the foregoing:
 
(i) (w) any modification of this Section 13.2, (x) any change in any requirement
hereunder that any particular action be taken by Noteholders holding the
relevant percentage in principal amount of the Notes, (y) any change in the
definition of the term “Aggregate Note Balance” or any defined term used for the
purpose of such definition and (z) any change in the definition of the terms
“Aggregate Asset Amount,” “Aggregate Asset Amount Deficiency,” “Discounted
Aggregate Asset Amount” or any defined term used for the purpose of any such
definitions, which change, solely in the case of clause (z), could reasonably be
expected to have a material adverse effect on any Noteholder, shall require the
consent of each affected Noteholder; and
 
(ii) any amendment, waiver or other modification that would (a) extend the due
date for, or reduce the amount of any scheduled repayment or prepayment of
principal of or interest on any Note (or reduce the principal amount of or rate
of interest on any Note) shall require the consent of each affected Noteholder;
(b) approve the assignment or transfer by any Issuer of any of its rights or
obligations hereunder or under any other Related Document to which it is a party
except pursuant to the express terms hereof
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
or thereof shall require the consent of each Noteholder; (c) release any obligor
under any Related Document to which it is a party except pursuant to the express
terms of such Related Document shall require the consent of each Noteholder; (d)
affect adversely the interests, rights or obligations of any Noteholder
individually in comparison to any other Noteholder shall require the consent of
such Noteholder; or (e) amend or otherwise modify any Rapid Amortization Event
not subject to waiver shall require the consent of each affected Noteholder.
 
The Issuers shall give, or cause to be given, prior written notice of any
amendment to be made pursuant to this Section 13.2 to the Rating Agency.
 
Section 13.3. Supplements.  Each amendment or other modification to the
Indenture or the Notes shall be set forth in a Supplement.  In addition to the
manner provided in Sections 13.1 and 13.2, each Series Supplement may be amended
as provided for in such Series Supplement.
 
Section 13.4. Revocation and Effect of Consents.  Until an amendment or waiver
becomes effective, a consent to it by a Noteholder of a Note is a continuing
consent by the Noteholder and every subsequent Noteholder of a Note or portion
of a Note that evidences the same debt as the consenting Noteholder’s Note, even
if notation of the consent is not made on any Note.  However, any such
Noteholder or subsequent Noteholder may revoke the consent as to his Note or
portion of a Note if the Trustee receives written notice of revocation before
the date the amendment or waiver becomes effective.  An amendment or waiver
becomes effective in accordance with its terms and thereafter binds every
Noteholder.  The Issuers may fix a record date for determining which Noteholders
must consent to such amendment or waiver.
 
Section 13.5. Notation on or Exchange of Notes.  The Trustee may place an
appropriate notation about an amendment or waiver on any Note thereafter
authenticated.  The Issuers in exchange for all Notes may issue and the Trustee
shall authenticate new Notes that reflect the amendment or waiver.  Failure to
make the appropriate notation or issue a new Note shall not affect the validity
and effect of such amendment or waiver.
 
Section 13.6. The Trustee to Sign Amendments, etc.  The Trustee shall sign any
Supplement authorized pursuant to this Article 13 if the Supplement does not
adversely affect the rights, duties, liabilities or immunities of the
Trustee.  If it does, the Trustee may, but need not, sign it.  In signing such
Supplement, the Trustee shall be entitled to receive, if requested, an indemnity
reasonably satisfactory to it and to receive and shall be fully protected in
relying upon, Officer’s Certificates and an Opinion of Counsel as conclusive
evidence that such Supplement is authorized or permitted by the Indenture and
that it will be valid and binding upon the Issuers in accordance with its terms.
 
ARTICLE 14.
 


 
MISCELLANEOUS
 
Section 14.1. Notices.  (a) Any notice or communication under the Indenture by
any Issuer to the Trustee or any other party, or by the Trustee to any Issuer or
any other party
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
shall be in writing and delivered in person or mailed by first-class mail
(registered or certified, return receipt requested), facsimile, overnight air
courier guaranteeing next day delivery or, solely with the recipient’s consent,
e-mail, to the other’s address, which may be updated or amended from time to
time by written notice to the other party:
 
If to any Issuer:
 


 
c/o 2010 U-Haul S Fleet, LLC
1325 Airmotive Way, Suite 100
Reno, Nevada  89502
 


 
Attn:        Assistant Treasurer
Fax:           (775) 322-8201
Email:       rwardrip@amerco.com
 
with a copy to:
 
c/o 2010 U-Haul S Fleet, LLC
2727 N. Central Avenue
Phoenix, Arizona  85004
 
Attn:        Assistant General Counsel and Secretary
Fax:           (602) 263-6173
Email:       jennifer_settles@uhaul.com
 
with a copy to the Administrator:

 
U-Haul International, Inc.
2727 N. Central Avenue
Phoenix, Arizona
 
Attn:        Assistant General Counsel and Secretary
Fax:           (602) 263-6173
Email:       jennifer_settles@uhaul.com
 
If to the Trustee:

 
U.S. Bank National Association
c/o U.S. Bank Corporate Trust Services
209 South LaSalle Street, 3rd Floor
Mailcode: MK-IL-RY3B
Chicago, Illinois  60604-1219
 
Attn:        U-Haul 2010-1
Phone:      (312) 325-8904
Fax:           (312) 325-8905
 
 
 
-59-

--------------------------------------------------------------------------------

 
 
Any Issuer or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications; provided, however,
no Issuer may not at any time designate more than a total of three (3) addresses
to which notices must be sent in order to be effective.
 
Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five (5)
days after the date that such notice is mailed, (iii) delivered by facsimile or
other electronic means (including e-mail) shall be deemed given on the date of
delivery of such notice, and (iv) delivered by overnight air courier shall be
deemed delivered one Business Day after the date that such notice is delivered
to such overnight courier.
 
Notwithstanding any provisions of the Indenture to the contrary, the Trustee
shall have no liability based upon or arising from the failure to receive any
notice required by or relating to the Indenture or the Notes.
 
If the Issuers mail a notice or communication to Noteholders, they shall mail a
copy to the Trustee at the same time.
 
(b) Where the Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if sent in writing and mailed, first-class postage prepaid, to each Noteholder
affected by such event, at its address as it appears in the Note Register, not
later than the latest date, and not earlier than the earliest date, prescribed
(if any) for the giving of such notice.  In any case where notice to Noteholder
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Noteholder shall affect the sufficiency of
such notice with respect to other Noteholders, and any notice which is mailed in
the manner herein provided shall be conclusively presumed to have been duly
given.  Where the Indenture provides for notice in any manner, such notice may
be waived in writing by any Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.  Any notice delivered to any Issuer in
accordance with the terms of this Section 14.1 shall be deemed to have been
given to each Issuer.
 
In the case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made that is satisfactory to the Trustee shall
constitute a sufficient notification for every purpose hereunder.
 
Section 14.2. Communication by Noteholders With Other Noteholders.  Noteholders
may communicate with other Noteholders with respect to their rights under this
Indenture or the Notes.
 
Section 14.3. Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Issuers to the Trustee to take any action under
the Indenture or any other Security Agreement , the Issuers shall furnish to the
Trustee an Officer’s Certificate of each
 
 
 
-60-

--------------------------------------------------------------------------------

 
 
Issuer in form and substance reasonably satisfactory to the Trustee (which shall
include the statements set forth in Section 14.4) stating that, in the opinion
of the signers, all conditions precedent and covenants, if any, provided for in
the Indenture or any other Security Agreement relating to the proposed action
have been complied with.
 
Section 14.4. Statements Required in Certificate.  Each certificate with respect
to compliance with a condition or covenant provided for in the Indenture or any
other Security Agreement shall include:
 
(a)           a statement that the Person giving such certificate has read such
covenant or condition;
 
(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;
 
(c)           a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.
 
Section 14.5. Rules by the Trustee.  The Trustee may make reasonable rules for
action by or at a meeting of Noteholders.
 
Section 14.6. Duplicate Originals.  The parties may sign any number of copies of
this 2010-1 Base Indenture.  One signed copy is sufficient to prove this 2010-1
Base Indenture.
 
Section 14.7. Benefits of Indenture.  Except as set forth in a Series
Supplement, nothing in this 2010-1 Base Indenture or in the Notes, expressed or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder and the Holders, any benefit or any legal or equitable
right, remedy or claim under the Indenture.
 
Section 14.8. Payment on Business Day.  In any case where any Payment Date,
redemption date or maturity date of any Note shall not be a Business Day, then
(notwithstanding any other provision of the Indenture) payment of interest or
principal (and prepayment premium, if any), as the case may be, need not be made
on such date but may be made on the next succeeding Business Day with the same
force and effect as if made on the Payment Date, redemption date, or maturity
date; provided, however, that no interest shall accrue for the period from and
after such Payment Date, redemption date, or maturity date, as the case may be.
 
Section 14.9. Governing Law.  THIS 2010-1 BASE INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 
Section 14.10. No Adverse Interpretation of Other Agreements.  The Indenture may
not be used to interpret another indenture, loan or debt agreement of any Issuer
or an
 
 
 
-61-

--------------------------------------------------------------------------------

 
 
Affiliate of any Issuer.  Any such indenture, loan or debt agreement may not be
used to interpret the Indenture.
 
Section 14.11. Successors.  All agreements of each Issuer in the Indenture and
the Notes shall bind its successor; provided, however, no Issuer may assign its
obligations or rights under the Indenture or any Related Document.  All
agreements of the Trustee in the Indenture shall bind its successor.
 
Section 14.12. Severability.  In case any provision in the Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 14.13. Counterpart Originals.  The parties may sign any number of copies
of this 2010-1 Base Indenture.  Each signed copy shall be an original, but all
of them together represent the same agreement.
 
Section 14.14. Table of Contents, Headings, etc.  The Table of Contents,
Cross-Reference Table, and headings of the Articles and Sections of this 2010-1
Base Indenture have been inserted for convenience of reference only, are not to
be considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 14.15. Termination; Collateral.  This 2010-1 Base Indenture, and any
grants, pledges and assignments hereunder, shall become effective concurrently
with the issuance of the first Series of Notes and, subject to Section 3.4,
shall terminate when all Issuer Obligations shall have been fully paid and
satisfied, at which time the Trustee, at the request of the Issuers and upon
receipt of an Officer’s Certificate from each Issuer to the effect that such
Issuer Obligations shall have ben fully paid and satisfied and upon receipt of a
certificate from the Trustee to such effect, shall reassign (without recourse
upon, or any warranty whatsoever by, the Trustee) and deliver all Collateral and
documents then in the custody or possession of the Trustee promptly to the order
of the Issuers; provided, however, that the grants, pledges and assignments so
terminated shall continue to be effective or automatically be reinstated, as the
case may be, if payment of any Issuer Obligation is rescinded or otherwise must
be restored or returned by the Trustee or any Noteholder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Issuer or any
other obligor or otherwise, all as though such payments had not been made.
 
Section 14.16. Release of an Issuer.  In the event that all of the Box Trucks
owned by a Box Truck SPV are sold or otherwise disposed of in accordance with
Section IV of the SPV Fleet Owner Agreement and the Disposition Proceeds thereof
are distributed in accordance with the terms of the Indenture, such Box Truck
SPV shall be released and discharged from its obligations under the Indenture
and shall be deemed to no longer be an Issuer hereunder.
 
Section 14.17. No Bankruptcy Petition.  Each of the Secured Parties and the
Trustee hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all Issuer Obligations, it will not
institute against, or join with any other Person in instituting against, any
Issuer, any Permitted Note Issuance SPV or the Nominee
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
Titleholder any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law; provided, however, that nothing in this Section 14.17
shall constitute a waiver of any right to indemnification, reimbursement or
other payment from the Issuers pursuant to this 2010-1 Base Indenture or any
other Related Document.  In the event that any such Secured Party or the Trustee
takes action in violation of this Section 14.17, such Issuer, such Permitted
Note Issuance SPV or the Nominee Titleholder shall file an answer with the
bankruptcy court or otherwise properly contesting the filing of such a petition
by any such Secured Party or the Trustee against such Issuer, such Permitted
Note Issuance SPV or the Nominee Titleholder or the commencement of such action
and raising the defense that such Secured Party or the Trustee has agreed in
writing not to take such action and should be estopped and precluded therefrom
and such other defenses, if any, as its counsel advises that it may assert.  The
provisions of this Section 14.17 shall survive the termination of this 2010-1
Base Indenture, and the resignation or removal of the Trustee.  Nothing
contained herein shall preclude participation by any Secured Party or the
Trustee in the assertion or defense of its claims in any such proceeding
involving any Issuer, any Permitted Note Issuance SPV or the Nominee
Titleholder.
 
Section 14.18. No Recourse.  Notwithstanding any provisions herein to the
contrary, all of the obligations of each Issuer under or in connection with the
Notes and the Indenture are nonrecourse obligations of such Issuer payable
solely from the Collateral and following realization of the Collateral and its
reduction to zero, any claims of the Noteholders and the Trustee against such
Issuer shall be extinguished and shall not thereafter revive.  Each Noteholder,
by accepting a Note, acknowledges and agrees that the Issuers will only make
payments with respect to any Issuer Obligations to the extent of funds available
pursuant to the terms of the Indenture.  It is understood that the foregoing
provisions of this Section 14.18 shall not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral or (ii) constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by the Notes or secured
by the Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral has been realized and reduced to zero,
whereupon any outstanding Indebtedness or other obligation in respect of the
Notes shall be extinguished and shall not thereafter revive.  It is further
understood that the foregoing provisions of this Section 14.18 shall not limit
the right of any Person to name any Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or the
Indenture, so long as no judgment in the nature of a deficiency judgment shall
be asked for or (if obtained) enforced against any such Person or entity.
 
Section 14.19. Subordination.  Each Noteholder by accepting a Note acknowledges
and agrees that such Note represents nonrecourse indebtedness of the Issuers
secured by the Collateral and that as a Noteholder it shall have no right,
title, claim or interest in or to any other assets pledged by USF to secure any
other Indebtedness of USF (“Other Assets”), it being understood and agreed by
the Issuers that the Collateral shall not be pledged to secure any other
Indebtedness.  To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence of this Section 14.19, any Noteholder either
(i) asserts an interest or claim to, or benefit from, Other Assets or (ii) is
deemed to have any such interest, claim or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
Code), each Noteholder by accepting a Note further acknowledges and agrees that
any such interest, claim or benefit in or from Other Assets is and shall be
expressly subordinated to the indefeasible payment in full of all Indebtedness
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution or application under applicable law, including insolvency laws),
including, the payment of post-petition interest on such other
Indebtedness.  This subordination agreement shall be deemed a subordination
agreement within the meaning of Section 510(a) of the Bankruptcy Code.  Each
Noteholder further acknowledges and agrees that no adequate remedy at law exists
for a breach of this Section 14.19 and the terms of this Section 14.19 may be
enforced by an action for specific performance.  Nothing herein is intended to
be construed to permit the issuance of other Indebtedness of any Box Truck SPV
while the Indebtedness under the Notes is Outstanding, or to permit USF to issue
any Indebtedness except on the terms and conditions expressly provided herein.
 
Section 14.20. Waiver of Trial by Jury.  EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS 2010-1 BASE INDENTURE OR ANY SERIES SUPPLEMENT
HERETO OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNEC­TION THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS 2010-1 BASE INDENTURE OR ANY SERIES SUPPLEMENT
HERETO OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
Section 14.21. Submission to Jurisdiction.  The Trustee may enforce any claim
arising out of the Indenture in any state or federal court having subject matter
jurisdiction and located in New York, New York.  For the purpose of any action
or proceeding instituted with respect to any such claim, each Issuer hereby
irrevocably submits to the jurisdiction of such courts.  Each Issuer irrevocably
consents to the service of process out of said courts by mailing a copy thereof,
by registered mail, postage prepaid, to such Issuer and agrees that such
service, to the fullest extent permitted by law, (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it.  Nothing herein contained shall affect the right of
the Trustee to serve process in any other manner permitted by law or preclude
the Trustee from bringing an action or proceeding in respect hereof in any other
country, state or place having jurisdiction over such action.  Each Issuer
hereby irrevocably waives, to the fullest extent permitted by law, any objection
which it may have or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court located in New York, New York and
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum.
 
Section 14.22. Know Your Customer.  To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account.  For a non-individual Person such as a business
entity, a charity, a trust or other legal entity, the Trustee
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
will ask for documentation to verify its formation and existence as a legal
entity.  The Trustee may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.


 
-65-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Trustee and each Issuer have caused, this 2010-1 Base
Indenture to be duly executed by their respective duly authorized officers as of
the day and year first written above.
 
2010 U-HAUL S FLEET, LLC,
 
  as Issuer
 


 


 
By:                                          
 
Name:
Title:
 
2010 TM-1, LLC,
  as Issuer
 


 


 
By:                                            
 
Name:
Title:
 
2010 DC-1, LLC,
   as Issuer
 


 


 
By:                                            
 
Name:
Title:
 
2010 TT-1, LLC,
   as Issuer
 


 


 
By:                                            
 
Name:
Title:
 
U.S. BANK NATIONAL ASSOCIATION,
  as Trustee
 


 


 
By:                                            
 
Name:
Title:
 
 
[Signature page to Base Indenture]


 
 

--------------------------------------------------------------------------------

 


Schedule I
Definitions List






 
 

--------------------------------------------------------------------------------

 
EXHIBIT A




FORM OF MONTHLY REPORT






 
A-1

--------------------------------------------------------------------------------

 




 
EXHIBIT B
 
LIMITED GUARANTEE
 
made by
 
[BOX TRUCK SPV]
 
in favor of
 
[PERMITTED NOTE ISSUANCE TRUSTEE]
 


 
Dated as of [__________ __, _____]
 


 


 


 
 

--------------------------------------------------------------------------------

 




 
LIMITED GUARANTEE
 
This LIMITED GUARANTEE (this “Limited Guarantee”), dated as of [________ ___,
____] made by [BOX TRUCK SPV], a Nevada limited liability company (the
“Guarantor”), in favor of [PERMITTED NOTE ISSUANCE TRUSTEE], a [_____________]
(the “Permitted Note Issuance Trustee”).
 
RECITALS:
 
WHEREAS, the Guarantor, 2010 U-Haul S Fleet, LLC (“USF”), and each other Box
Truck SPV have entered into that certain 2010-1 Box Truck Base Indenture with
U.S. Bank National Association, dated as of the date hereof (as amended,
supplemented or otherwise modified in accordance with its terms, the “2010-1
Base Indenture”), as supplemented by one or more Series Supplements thereto (as
so supplemented, the “Indenture”), providing for the issuance by the Guarantor,
USF and each other Box Truck SPV of one or more series of notes (the “Notes”);
 
WHEREAS, USF has entered into an indenture, dated the date hereof (the
“Permitted Note Issuance Indenture”) with the Permitted Note Issuance Trustee
pursuant to which it will issue, jointly and severally with [___________],
[___________] and [____________] (collectively, the “Permitted Note Issuance
SPVs”), one or more series of Permitted Notes;
 
WHEREAS, the Guarantor has obtained or will obtain benefits from the use of the
proceeds of the issuance of the Notes; and
 
WHEREAS, pursuant to the terms of the 2010-1 Base Indenture, and as a condition
to the issuance of the Permitted Notes in accordance with the Permitted Note
Issuance Indenture, the Guarantor is required to guarantee, on an unsecured
basis, the full and prompt payment of the Guaranteed Obligations (as hereinafter
defined) when due pursuant to, and in accordance with, the terms and conditions
of this Limited Guarantee;
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Guarantor hereby agrees, covenants, represents and
warrants to the Permitted Note Issuance Trustee as follows:
 
Section 1.                      Definitions.  (a)  All capitalized terms used
and not defined herein shall have the respective meanings given such terms in
Schedule I to the 2010-1 Base Indenture; provided, however, that if a term used
herein is defined both herein and in the 2010-1 Base Indenture, the definition
of such term herein shall govern.
 
(b)           The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Limited Guarantee shall refer to this
Limited Guarantee as a whole and not to any particular provision of this Limited
Guarantee, and Section references are to this Limited Guarantee unless otherwise
specified.
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
Section 2.                      Guarantee.  a)  The Guarantor hereby
irrevocably, absolutely and unconditionally assumes liability for, and
guarantees for the benefit of the Permitted Note Issuance Trustee, the prompt
and complete payment and performance of the following obligations and
liabilities (hereinafter collectively referred to as the “Guaranteed
Obligations”) on the terms set forth herein:
 
(i)           payment by USF of all amounts owed by it pursuant to its joint
liability under the Permitted Note Issuance Indenture in connection with any
Permitted Notes issued thereunder, whether for principal, interest, prepayment
premium, fees, penalties, expenses, indemnities or otherwise; and
 
(ii)           payment of any and all expenses, including reasonable attorneys’
fees incurred by the Permitted Note Issuance Trustee in enforcing its rights
under this Limited Guarantee.
 
(b)           All sums payable under this Limited Guarantee shall be payable
within five (5) days after demand therefor and without reduction for any offset,
claim, counterclaim or defense.
 
(c)           All amounts payable by the Guarantor under this Limited Guarantee
will be made through the application of Collections made in accordance with the
priority of payment provisions set forth in the Indenture.
 
Section 3.                      Representations and Warranties.  The Guarantor
hereby represents and warrants to the Permitted Note Issuance Trustee, as of the
date hereof and as of each date of issuance of any Permitted Notes under the
Permitted Note Issuance Indenture that:
 
(a)           Organization; Ownership; Power; Qualification.  The Guarantor (i)
is a limited liability company, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) has the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted and (iii) is duly qualified, in good
standing and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its businesses requires such
qualification or authorization, except, in the case of clause (iii), for such
qualification or authorization the lack of which could not be reasonably
expected to have a Material Adverse Effect.
 
(b)           Power and Authorization; Enforceability.  The Guarantor has the
power and has taken all necessary action to authorize it to execute, deliver and
perform this Limited Guarantee and each of the other Related Documents to which
it is a party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby.  This Limited Guarantee has been
duly executed and delivered by the Guarantor and is, and each of the other
Related Documents to which the Guarantor is a party is, a legal, valid and
binding obligation of the Guarantor enforceable in accordance with its terms.
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
(c)           Compliance.  The execution, delivery and performance by the
Guarantor of this Limited Guarantee and each other Related Document to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not (i) require any consent, approval, authorization or
registration not already obtained or effected, (ii) violate any applicable law
with respect to the Guarantor which violation could result in a material adverse
effect on its financial condition, business, prospects or properties or a
Material Adverse Effect, (iii) conflict with, result in a breach of, or
constitute a default under the certificate of formation or limited liability
company agreement of the Guarantor, or under any indenture, agreement, or other
instrument to which the Guarantor is a party or by which its properties may be
bound, or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Guarantor
except Permitted Liens.
 
(d)           Litigation.  There is no action, suit or proceeding pending
against or, to the knowledge of the Guarantor, threatened against or affecting
the Guarantor before any court or arbitrator or any Governmental Authority that
could materially adversely affect the financial position, results of operations,
business, properties, performance or condition (financial or otherwise) of the
Guarantor or which in any manner draws into question the validity or
enforceability of this Limited Guarantee or any other Related Document or the
ability of the Guarantor to comply with any of the respective terms hereunder or
thereunder.
 
Section 4.                      Covenants.  The Guarantor hereby covenants and
agrees that, until the payment in full of all Issuer Obligations under the
Indenture:
 
(a)           Existence; Foreign Qualification.  The Guarantor shall do and
cause to be done at all times all things necessary to (i) maintain and preserve
its existence as a limited liability company, (ii) be, and ensure that it is,
duly qualified to do business and in good standing as a foreign limited
liability company in each jurisdiction where the nature of its business makes
such qualification necessary and the failure to so qualify would have a material
adverse effect on its financial condition, business, prospects or properties or
a Material Adverse Effect and (iii) comply with all Contractual Obligations and
Requirements of Law binding upon it, except to the extent that the failure to
comply therewith would not, in the aggregate, have a material adverse effect on
its financial condition, business, prospects or properties or a Material Adverse
Effect.
 
(b)           Business.  The Guarantor shall engage only in businesses that are
permitted by its Box Truck SPV Limited Liability Company Agreement.
 
(c)           Compliance with the 2010-1 Base Indenture.  The Guarantor shall
perform all of its obligations under the 2010-1 Base Indenture in accordance
with the terms thereof and shall comply with all of the provisions thereof.
 
Section 5.                      Unconditional Character of Obligations of the
Guarantor.  (a) The obligations of the Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of any Permitted Notes or the Permitted
Note Issuance Indenture or any provision thereof or any document or instrument
related thereto, or the absence of any action to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against USF, the
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
Guarantor or any other Person or any action to enforce the same, any failure or
delay in the enforcement of the obligations of USF under the Permitted Note
Issuance Indenture or the Guarantor under this Limited Guarantee, or any setoff,
counterclaim, and irrespective of any other circumstances which might otherwise
limit recourse against the Guarantor by the Permitted Note Issuance Trustee or
constitute a legal or equitable discharge of defense of a guarantor or
surety.  The Permitted Note Issuance Trustee may enforce the obligations of the
Guarantor under this Limited Guarantee by a proceeding at law, in equity or
otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against USF or any other Person at any time, either before or
after an action against any USF or any other Person.  This Limited Guarantee is
a guarantee of payment and performance and not merely a guarantee of
collection.  The Guarantor waives diligence, notice of acceptance of this
Limited Guarantee, filing of claims with any court, any proceeding to enforce
any provision of the Permitted Note Issuance Indenture against the Guarantor,
USF or any other Person, any right to require a proceeding first against USF or
any other Person, or to exhaust any security for the performance of the
Guaranteed Obligations or any other obligations of USF or any other Person, or
any protest, presentment, notice of default (except as may be expressly required
under the Permitted Note Issuance Indenture) or other notice or demand
whatsoever, and the Guarantor hereby covenants and agrees that it shall not be
discharged of its obligations hereunder.
 
(b)           The obligations of the Guarantor under this Limited Guarantee, and
the rights of the Permitted Note Issuance Trustee to enforce the same by
proceedings, whether by action at law, suit in equity or otherwise shall not be
in any way affected by any of the following:
 
(i)           any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting USF, the Collateral, the
collateral for the Guaranteed Obligations, the Guarantor or any other Person;
 
(ii)           any failure by USF or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Permitted
Notes or the Permitted Note Issuance Indenture or any document or instrument
relating thereto;
 
(iii)           the release of USF or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
the Permitted Notes or the Permitted Note Issuance Indenture or any document or
instrument relating thereto by operation of law or otherwise; or
 
(iv)           the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for any Permitted Notes or the Permitted Note Issuance
Indenture.
 
(c)           Except as otherwise specifically provided in this Limited
Guarantee, the Guarantor hereby expressly and irrevocably waives all defenses in
an action brought by the Permitted Note Issuance Trustee to enforce this Limited
Guarantee based on claims of waiver, release, surrender, alteration or
compromise and all setoffs, reductions, or impairments, whether arising
hereunder or otherwise.
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
(d)           The Permitted Note Issuance Trustee may deal with USF and
Affiliates of USF in the same manner and as freely as if this Limited Guarantee
did not exist and shall be entitled, among other things, to grant USF or any
other Person such extension or extensions of time to perform any act or acts as
may be deemed advisable by the Permitted Note Issuance Trustee, at any time and
from time to time, without terminating, affecting or impairing the validity of
this Limited Guarantee or the obligations of the Guarantor hereunder.
 
(e)           No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of the
Permitted Notes, the Permitted Note Issuance Indenture or any document or
instrument relating thereto or any amendment, modification or other change of
any legal requirement shall in any way alter, impair or affect any of the
obligations of the Guarantor hereunder, and the Guarantor agrees that if the
Permitted Note Issuance Indenture or any document or instrument relating thereto
is modified, the Guaranteed Obligations shall automatically be deemed modified
to include such modifications.
 
(f)           The Permitted Note Issuance Trustee may proceed to protect and
enforce any or all of its rights under this Limited Guarantee by suit in equity
or action at law, whether for the specific performance of any covenants or
agreements contained in this Limited Guarantee or otherwise, or to take any
action authorized or permitted under applicable law, and shall be entitled to
require and enforce the performance of all acts and things required to be
performed hereunder by the Guarantor.  Each and every remedy of the Permitted
Note Issuance Trustee shall, to the extent permitted by law, be cumulative and
shall be in addition to any other remedy given hereunder or now or hereafter
existing at law or in equity.
 
(g)           No waiver shall be deemed to have been made by the Permitted Note
Issuance Trustee of any rights hereunder unless the same shall be in writing and
signed by the Permitted Note Issuance Trustee, and any such waiver shall be a
waiver only with respect to the specific matter involved and shall in no way
impair the rights of the Permitted Note Issuance Trustee or the obligations of
the Guarantor to the Permitted Note Issuance Trustee in any other respect or at
any other time.
 
(h)           At the option of the Permitted Note Issuance Trustee, the
Guarantor may be joined in any action or proceeding commenced by the Permitted
Note Issuance Trustee against USF or any other Person in connection with or
based upon any Permitted Notes, the Permitted Note Issuance Indenture or any
document or instrument relating thereto and recovery may be had against the
Guarantor in such action or proceeding or in any independent action or
proceeding against the Guarantor to the extent of the Guarantor’s liability
hereunder, without any requirement that the Permitted Note Issuance Trustee
first assert, prosecute or exhaust any remedy or claim against USF or any other
Person, or any security for the obligations of any USF or any other Person.
 
(i)           The Guarantor agrees that this Limited Guarantee shall continue to
be effective or shall be reinstated, as the case may be, if at any time any
payment is made by or on behalf of the Guarantor to or on behalf of the
Permitted Note Issuance Trustee and such payment is rescinded or must otherwise
be returned by the Permitted Note Issuance Trustee or its creditors
 
 
 
B-5

--------------------------------------------------------------------------------

 
 
(as determined by the Permitted Note Issuance Trustee in its sole and absolute
discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting the Guarantor or any other
Person, all as though such payment had not been made.
 
(j)           In the event that the Guarantor shall advance or become obligated
to pay any sums under this Limited Guarantee or in connection with the
Guaranteed Obligations or in the event that for any reason whatsoever USF, or
any Affiliate of USF is now, or shall hereafter become, indebted to the
Guarantor, the Guarantor agrees that (i) the amount of such sums and of such
Indebtedness and all interest thereon shall at all times be subordinate as to
the Lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to the Permitted Note
Issuance Trustee under the Permitted Note Issuance Indenture by USF, and (ii)
the Guarantor shall not be entitled to enforce or receive payment thereof until
all principal, interest and other sums due pursuant to all Permitted Notes, the
Permitted Note Issuance Indenture or any document or instrument relating thereto
have been paid in full.  Nothing herein contained is intended or shall be
construed to give the Guarantor any right of subrogation in or under the
Permitted Notes or the Permitted Note Issuance Indenture or any right to
participate in any way therein, or in the right, title or interest of the
Permitted Note Issuance Trustee in or to any collateral securing the Permitted
Notes, notwithstanding any payments made by the Guarantor under this Limited
Guarantee, until the actual and irrevocable receipt by each the Permitted Note
Issuance Trustee in full of all principal, interest and other sums due with
respect to the Permitted Notes or otherwise payable under the Permitted Note
Issuance Indenture.  If any amount shall be paid to the Guarantor on account of
such subrogation rights at any time when any such sums due and owing to the
Permitted Note Issuance Trustee shall not have been fully paid, such amount
shall be paid by the Guarantor to the Permitted Note Issuance Trustee for credit
and application against such sums due and owing to the Permitted Note Issuance
Trustee.
 
Section 6.                      Amendments.  The terms of this Limited Guarantee
shall not be waived, altered, modified, amended, supplemented or terminated in
any manner whatsoever except upon (i) execution of a written instrument by the
Permitted Note Issuance Trustee and the Guarantor and (ii) the satisfaction of
the Permitted Note Issuance Rating Agency Condition with respect thereto.
 
Section 7.                      Successors and Assigns.  This Limited Guarantee
shall be binding upon the Guarantor, and the Guarantor’s respective estate,
heirs, personal representatives, successors and assigns, may not be assigned or
delegated by the Guarantor and shall inure to the benefit of the Permitted Note
Issuance Trustee and its successors and assigns.
 
Section 8.                      Applicable Law and Consent to
Jurisdiction.  (a)  THIS LIMITED GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b)           The Permitted Note Issuance Trustee may enforce any claim arising
out of this Limited Guarantee in any state or federal court having subject
matter jurisdiction and located in New York, New York.  For the purpose of any
action or proceeding instituted with respect to
 
 
 
B-6

--------------------------------------------------------------------------------

 
 
any such claim, the Guarantor hereby irrevocably submits to the jurisdiction of
such courts.  The Guarantor irrevocably consents to the service of process out
of said courts by mailing a copy thereof, by registered mail, postage prepaid,
to the Guarantor and agrees that such service, to the fullest extent permitted
by law, (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall be taken and held to be
valid personal service upon and personal delivery to it.  Nothing herein
contained shall affect the right of the Permitted Note Issuance Trustee to serve
process in any other manner permitted by law or preclude the Permitted Note
Issuance Trustee from bringing an action or proceeding in respect hereof in any
other country, state or place having jurisdiction over such action.  The
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, any
objection which it may have or hereafter have to the laying of the venue of any
such suit, action or proceed­ing brought in any such court located in New York,
New York and any claim that any such suit, action or proceed­ing brought in such
a court has been brought in an inconve­nient forum.
 
Section 9.                      Section Headings.  The headings of the sections
and paragraphs of this Limited Guarantee have been inserted for convenience of
reference only and shall in no way define, modify, limit or amplify any of the
terms or provisions hereof.
 
Section 10.                      Severability.  Any provision of this Limited
Guarantee which may be determined by any competent authority to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, the Guarantor
hereby waives any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.
 
Section 11.                      Waiver of Trial by Jury.  EACH PARTY HERETO
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS LIMITED GUARANTEE OR ANY OTHER
RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNEC­TION THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS LIMITED GUARANTEE OR ANY RELATED TRANSACTION, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
Section 12.                      Notices.  All notices, requests or other
communications desired or required to be given under this Limited Guarantee
shall be in writing and shall be sent by (a) certified or registered mail,
return receipt requested, postage prepaid, (b) national prepaid overnight
delivery service, (c) telecopy or other facsimile transmission (following with
hard copies to be sent by national prepaid overnight delivery service) or (d)
personal delivery with receipt acknowledged in writing, as follows:
 
(i) if to the Permitted Note Issuance Trustee:
 
 
 
B-7

--------------------------------------------------------------------------------

 
 
[Permitted Note Issuance Trustee]
 
[__________________]
[__________________]
Attention:  [__________________]
Facsimile:  [__________________]
 
(ii) if to the Guarantor:
 
c/o 2010 U-Haul S Fleet, LLC
 
[__________________]
[__________________]
Attention:  [__________________]
Facsimile:  [__________________]
 
Any of the Persons in subclauses (i) or (ii) above may change its address for
notices hereunder by giving notice of such change to the other Persons.  All
notices and demands shall be deemed to have been given either at the time of the
delivery thereof to any officer or manager of the Person entitled to receive
such notices and demands at the address of such person for notices hereunder, or
on the third day after the mailing thereof to such address, as the case may be..
 
Section 13.                      The Guarantor’s Receipt of Permitted Note
Issuance Indenture and Permitted Note Issuance Related Documents.  The Guarantor
by its execution hereof acknowledges receipt of a true copy of the Permitted
Note Issuance Indenture.  The Permitted Note Issuance Trustee hereby agrees to
provide the Guarantor with true copies of (i) any supplement to the Permitted
Note Issuance Indenture, (iii) any series supplement to the Permitted Note
Issuance Indenture creating series of Permitted Notes and (iii) each other
related Permitted Note Issuance Related Document, in each case promptly upon
execution thereof.
 
Section 14.                      Bankruptcy Petition.  The Guarantor hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all Issuer Obligations and all obligations of USF and
each related Permitted Note Issuance SPV under any Permitted Note Issuance
Indenture, it will not institute against, or join any other Person in
instituting against, USF, any other Box Truck SPV, any Permitted Note Issuance
SPV or the Nominee Titleholder any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.The provisions of this
Section 14 shall survive the termination of this Limited Guarantee.
 
Section
15.                      Counterparts.                                This
Limited Guarantee may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.
 


 
B-8

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, each of the parties hereto has executed this Limited
Guarantee as of the date first above written.


[BOX TRUCK SPV], as Guarantor






By:                                                    
Name:
Title:






ACKNOWLEDGED AND AGREED TO BY:


[PERMITTED NOTE ISSUANCE TRUSTEE]






By:                                                      
Name:
Title:






 
 

--------------------------------------------------------------------------------

 

